                                                                                                                   Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 1 of 143


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele - SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll - SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen - SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:         213.430.3400
                                                                                                             Facsimile:         213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   Facebook, Inc. and Instagram, LLC

                                                                                                         9                                UNITED STATES DISTRICT COURT
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        11
                                                                                                             FACEBOOK, INC., a Delaware corporation and     Case No. 4:19-cv-1167-JST
                                                                                                        12   INSTAGRAM, LLC, a Delaware limited liability
                                                                                                             company,                                       DECLARATION OF DAVID J. STEELE IN
                                                                                                        13                                                  SUPPORT OF PLAINTIFFS’ FOURTH
TUCKER ELLIS LLP




                                                                                                                                 Plaintiffs,                MOTION TO CONTINUE CASE
                                                                                                        14                                                  MANAGEMENT CONFERENCE [L.R. 6-
                                                                                                                   v.                                       1(B)]
                                                                                                        15
                                                                                                             9 XIU NETWORK (SHENZHEN) TECHNOLOGY            CURRENT DATE: March 17, 2020
                                                                                                        16   CO., LTD. a/k/a JIUXIU NETWORK                 PROPOSED DATE: May 19, 2020
                                                                                                             (SHENZHEN) TECHNOLOGY CO., LTD.;
                                                                                                        17                                                  TIME:         2:00 p.m.
                                                                                                             9 XIU FEISHU SCIENCE AND TECHNOLOGY            CTRM:         Oakland 6 –2nd Floor
                                                                                                             COMPANY LTD.;
                                                                                                        18   9 XIUFEI BOOK TECHNOLOGY CO., LTD.;            Hon. Jon S. Tigar
                                                                                                        19   HOME NETWORK (FUJIAN) TECHNOLOGY
                                                                                                             CO., LTD.;
                                                                                                        20   WEI GAO a/k/a GAO WEI;
                                                                                                             ZHAOCHUN LIU a/k/a/ LIU ZHAOCHUN; and
                                                                                                        21   ZHAOPING LIU a/k/a LIU ZHAOPING,
                                                                                                        22                       Defendants.
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28

                                                                                                                                                                           DECLARATION OF DAVID J. STEELE
                                                                                                                                                                                    Case No. 4:19-cv-1167-JST
                                                                                                                    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 2 of 143



                                                                                                         1          I, David J. Steele, declare as follows:

                                                                                                         2          1.      I am a partner at Tucker Ellis LLP, attorneys of record for Plaintiffs in this action. I make

                                                                                                         3   this declaration based on my personal knowledge and, if called as a witness, would testify competently to

                                                                                                         4   each of the following facts.

                                                                                                         5          2.      Upon the filing of this action, I coordinated the translation into Chinese of all case initiating

                                                                                                         6   documents, as well as those required by the local rules, so that they could be served upon Defendants via

                                                                                                         7   the Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil and Commercial

                                                                                                         8   Matters, Nov. 15, 1965, 20 U.S.T. 361, 658 U.N.T.S. 163 (the “Hague Service Convention”). I also
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   retained the services of Celeste Ingalls of Alan H. Crowe & Associates, Inc. to assist with service via the

                                                                                                        10   Hague Convention. Ms. Ingalls is an expert on service of process in foreign countries.

                                                                                                        11          3.      Because Ms. Ingalls advised me that service of process in China via the Hague Convention

                                                                                                        12   would take two years or longer, I arranged to have courtesy copies of the following documents, with a
TUCKER ELLIS LLP




                                                                                                        13   cover letter, sent to Defendants both by email to all of Defendants’ known email addresses and by hand

                                                                                                        14   delivery. A copy of that email is attached as Exhibit 1.

                                                                                                        15               a. Complaint with all Exhibits;

                                                                                                        16               b. Civil Cover Sheet;

                                                                                                        17               c. Certificate of Interested Parties;

                                                                                                        18               d. Corporate Disclosure Statement;

                                                                                                        19               e. Report on the Filing or Determination of an Action Regarding a Patent or Trademark;

                                                                                                        20               f. Issued Summons;

                                                                                                        21               g. Case Assignment to Judge Tigar;

                                                                                                        22               h. Order Setting Initial Case Management Conference;

                                                                                                        23               i. Standing Order All Judges;

                                                                                                        24               j. Judge Tigar’s Standing Order;

                                                                                                        25               k. Notice of Video;

                                                                                                        26               l. Notice of Availability of Magistrate Judge;

                                                                                                        27               m. Electronic Case Filing (ECF) Registration Information Handout; and

                                                                                                        28               n. Filing Procedures for San Francisco Division.
                                                                                                                                                                   2
                                                                                                                                                                                       DECLARATION OF DAVID J. STEELE
                                                                                                                                                                                              CASE NO. 4:19-CV-1167-JST
                                                                                                                    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 3 of 143



                                                                                                         1   Also included in the hand delivery package was a waiver of service of process form and prepaid FedEx

                                                                                                         2   envelope.

                                                                                                         3          4.      As shown in Exhibit 1, I requested that Defendants either conduct the mandatory ADR and

                                                                                                         4   Rule 26(f) conferences as required by this Court’s order setting a case management conference and related

                                                                                                         5   deadlines or, in the alternative, stipulate to continue the case management conference.

                                                                                                         6          5.      Shortly after this action was filed, it received coverage from numerous Chinese media

                                                                                                         7   outlets. Copies of Chinese news articles concerning this action together with their English translations are

                                                                                                         8   attached as Exhibit 2. As can be seen in Exhibit 2, this action was reported in the Chinese media at least
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   as early as Tuesday, March 5, 2019 China Standard Time, which corresponds to Monday, March 4, 2019

                                                                                                        10   local time.

                                                                                                        11          6.      Apparently in response to this lawsuit and its media coverage, Defendants took down each

                                                                                                        12   of the websites accessible at the infringing and cybersquatting domain names. Although I am unaware of
TUCKER ELLIS LLP




                                                                                                        13   the exact date and time the websites were taken down, I know they were taken down at least as early

                                                                                                        14   March 4, 2019 local time.

                                                                                                        15          7.      On May 29, 2019, I received an email from an individual purporting to represent Defendant

                                                                                                        16   9 Xiu Network (Shenzhen) Technology Co., Ltd. (“9 Xiu”). A copy of this email is attached as Exhibit 3.

                                                                                                        17          8.      In response, I arranged to have a native Chinese speaker employed by my firm, Ying Chen,

                                                                                                        18   prepare and send an email in Chinese requesting that Defendants meet and confer on the topics listed in

                                                                                                        19   Rule 26(f) or stipulate to continue the case management conference, and agree to waive service of process.

                                                                                                        20   A copy of this email without attachments is attached as Exhibit 4. An English translation is attached as

                                                                                                        21   Exhibit 5. Although Defendant 9 Xiu replied, it did not address Plaintiffs’ requests.

                                                                                                        22          9.      On November 22, 2019, Ms. Chen sent a similar email to Defendant 9 Xiu again requesting

                                                                                                        23   that Defendant waive service and either meet and confer on the topics required by Rule 26(f) or stipulate

                                                                                                        24   to continue the case management conference. In that email, Ms. Chen also explained that Plaintiffs intend

                                                                                                        25   to move for default judgment pursuant to Article 15 of the Hague Service Convention. A copy of this

                                                                                                        26   email is attached as Exhibit 6 with an English translation attached as Exhibit 7.

                                                                                                        27

                                                                                                        28
                                                                                                                                                                  3
                                                                                                                                                                                    DECLARATION OF DAVID J. STEELE
                                                                                                                                                                                           CASE NO. 4:19-CV-1167-JST
                                                                                                                    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 4 of 143



                                                                                                         1          10.     Before filing this motion, my offices again emailed all Defendants asking them to either

                                                                                                         2   meet and confer concerning the Court’s ADR and case management requirements or to stipulate to the

                                                                                                         3   relief sought in this motion. My offices did not receive a response.

                                                                                                         4          11.     Aside from the email received from the individual purporting to represent Defendant 9 Xiu,

                                                                                                         5   no other Defendant has responded.

                                                                                                         6          12.     Plaintiffs intend to move for the entry of default under Article 15 of the Hague Service

                                                                                                         7   Convention based on not having received back a certificate of service from the Chinese Central Authority

                                                                                                         8   for any Defendants. However, while preparing its motion for default, Plaintiffs received notice on March
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   5, 2020 that the Chinese Central Authority unsuccessfully attempted service on 9 Xiu Network (Shenzhen)

                                                                                                        10   Technology Co., Ltd. and that the Chinese Central Authority had therefore returned a certificate of

                                                                                                        11   attempted service stating that 9 Xiu was no longer located at that address. A copy of this certificate is

                                                                                                        12   attached as Exhibit 8.
TUCKER ELLIS LLP




                                                                                                        13          13.     In response to having received the certificate of attempted service for 9 Xiu, I had Chinese

                                                                                                        14   counsel verify that 9 Xiu is still located at the same address. I therefore believe that Defendant 9 Xiu is

                                                                                                        15   evading service, particularly given that, as discussed above, Defendant 9 Xiu has actual knowledge of this

                                                                                                        16   litigation and has been in contact with me.

                                                                                                        17          14.     Because the Defendants have ignored Plaintiffs’ requests to meet and confer on the topics

                                                                                                        18   listed in Rule 26(f) and have not stipulated to continue the case management conference, Plaintiffs are

                                                                                                        19   filing the instant motion. This is the fourth request for the extension of any deadline in this action, and I

                                                                                                        20   do not believe that the extension will have an impact on the case schedule given that no scheduling order

                                                                                                        21   has yet been entered and given Plaintiffs’ intent to move for default judgment under Article 15 of the

                                                                                                        22   Hague Service Convention.

                                                                                                        23

                                                                                                        24
                                                                                                                    I declare under penalty of perjury under the laws of the United States that the foregoing is true and
                                                                                                        25
                                                                                                             correct and that this declaration was executed on March 10, 2020 in Los Angeles, California.
                                                                                                        26
                                                                                                        27                                                                   /s/David J. Steele
                                                                                                                                                                              DAVID J. STEELE
                                                                                                        28
                                                                                                                                                                  4
                                                                                                                                                                                     DECLARATION OF DAVID J. STEELE
                                                                                                                                                                                            CASE NO. 4:19-CV-1167-JST
                                                                                                               Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 5 of 143


                                                                                                    1                                      CERTIFICATE OF SERVICE

                                                                                                    2                       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                                                                                    3           I declare that I am a citizen of the United States and a resident of Los Angeles, California or
                                                                                                        employed in the County of Los Angeles, State of California. I am over the age of 18 and not a party to
                                                                                                    4   the within action. My business address is Tucker Ellis LLP, 515 South Flower Street, Forty-Second
                                                                                                        Floor, Los Angeles, California 90071-2223.
                                                                                                    5
                                                                                                             On March 10, 2020, I served the following: DECLARATION OF DAVID J. STEELE IN
                                                                                                    6   SUPPORT OF PLAINTIFFS’ FOURTH MOTION TO CONTINUE CASE MANAGEMENT
                                                                                                        CONFERENCE [L.R.6-1(B)] on the interested parties in this action as follows:
                                                                                                    7

                                                                                                    8     9 Xiu Network (Shenzhen) Tech. Co., Ltd.
                                                                                                         a/k/a Jiuxiu Network (Shenzhen) Tech. Co.,           Zhaochun Liu a/k/a Liu Zhaochun
                                                                                                    9                         Ltd.
              Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                                           1002C, 10th Floor, Build A, Haide Building,
                                                                                                   10      9 Xiu Feishu Science and Tech. Co., Ltd.                Nan Xin Road Xiang Nan,
                                                                                                              9 Xiufei Book Technology Co., Ltd.          Nan Shan Street, Nanshan District, Shenzhen
                                                                                                   11      Home Network (Fujian) Tech. Co., Ltd.
                                                                                                                                                                   Email: Anly2016@qq.com
                                                                                                   12               Wei Gao a/k/a Gao Wei
                                                                                                                                                                      416257666@qq.com
                                                                                                           No. 112, Shanghai V Gu, 1 Hao Chengshi
                                                                                                   13                                                               32687976006@qq.com
                                                                                                             Yongxian Road, Maantang Community,
TUCKER ELLIS LLP




                                                                                                                                                              Zhaoping Liu a/k/a Liu Zhaoping
                                                                                                   14     Bantian Street, Longgand District, Shenzhen
                                                                                                                                                           1002C, 10th Floor, Build A, Haide Building,
                                                                                                                  Email: 262740299@qq.com                          Nan Xin Road Xiang Nan,
                                                                                                   15
                                                                                                                      493661190@qq.com                    Nan Shan Street, Nanshan District, Shenzhen
                                                                                                   16                 793661190@qq.com                            Email: 416257666@qq.com
                                                                                                   17                    geeai@qq.com                                3200369367@qq.com
                                                                                                                    zubin878@foxmail.com
                                                                                                   18                                             DEFENDANTS
                                                                                                   19   (X)    BY EMAIL: the above-entitled document to be served electronically by email.
                                                                                                   20 (X)      BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as above,
                                                                                                               and placing each for collection and mailing on the below indicated day following the ordinary
                                                                                                   21          business practices at Tucker Ellis LLP. I certify I am familiar with the ordinary business
                                                                                                               practices of my place of employment with regard to collection for mailing with the United States
                                                                                                   22          Postal Service. I am aware that on motion of the party served, service is presumed invalid if
                                                                                                               postal cancellation date or postage meter date is more than one day after date of deposit or
                                                                                                   23          mailing affidavit.
                                                                                                   24 (X)      FEDERAL: I declare that I am employed in the office of a member of the bar of this Court at
                                                                                                               whose direction the service was made. I declare under penalty of perjury under the laws of the
                                                                                                   25          United States of America that the foregoing is true and correct.
                                                                                                   26
                                                                                                               Executed on March 10, 2020, at Los Angeles, California.
                                                                                                   27

                                                                                                   28                                                                      Toni Pierson
                                                                                                                                                                    Toni Pierson

                                                                                                                                                                       PROOF OF SERVICE OF STEELE DECLARATION
                                                                                                                                                                                          Case No. 4:19-cv-1167-JST
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 6 of 143




                 Exhibit 1
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 7 of 143


From:                 Davidson, Jane
To:                   "262740299@qq.com"; "493661190@qq.com"; "793661190@qq.com"; "Anly2016@qq.com";
                      "416257666@qq.com"; "32687976006@qq.com"; "416257666@qq.com"; "3200369367@qq.com"
Cc:                   Steele, David J.; Lauridsen, Steven E.
Subject:              Facebook, Inc. v. 9 XIU Network (Shenzhen) Tec. Co. Ltd. et al., No. 3:19-cv-01167 (Tucker Ellis Matter No.
                      015949-005)
Date:                 Monday, May 13, 2019 5:11:57 PM
Attachments:          image001.png
                      Facebook v. Jiu Xiu Documents (Original).zip
                      Facebook v. Jiu Xiu Documents (Translated).zip


Sent on Behalf of David Steele:
To Whom It May Concern:

        We represent Facebook, Inc. and Instagram, LLC (collectively, “Facebook”) with respect to
certain intellectual property matters. Facebook recently filed a civil lawsuit in the United States
District Court for the Northern District of California. You are a named defendant in this lawsuit.

        You will be formally served with the lawsuit through the Central Authority for China in
accordance with the Hague Convention for Service Abroad of Judicial and Extrajudicial
Documents (the “Hague Convention”). To expedite and simplify matters for all involved, we are
enclosing with this letter courtesy copies of the pertinent documents filed in the lawsuit. Please
note that the delivery of these documents does not constitute formal service of process and does
not start the countdown toward your deadline to file an answer in the lawsuit. These documents
include:

               1.    Complaint with Exhibits
                         Exhibit 1: Credit Report
                         Exhibit 2: Facebook Trademark Registrations
                         Exhibit 3: Instagram Trademark Registrations
                         Exhibit 4: 9xiufacebook.com Screenshot
                         Exhibit 5: 9xiufacebook.cc Screenshot
                         Exhibit 6: 9xiufacebook.net Screenshot
                         Exhibit 7: maihaoba.cc Screenshot
                         Exhibit 8: myfacebook.cc Screenshot
                         Exhibit 9: myhaoba.com Screenshot
                         Exhibit 10: 9xiufacebook.com Archive
                         Exhibit 11: 9xiufacebook.com Screenshot
                         Exhibit 12: Whois data
               2.    Civil Cover Sheet
               3.    Certificate of Interested Parties
               4.    Corporate Disclosure Statement
               5.        Report on the Filing or Determination of an Action Regarding a Patent or
                     Trademark
               6.    Issued Summons
               7.    Case Assignment to Judge Tigar
               8.    Order Setting Initial Case Management Conference
               9.    Standing Order All Judges
               10.   Judge Tigar Standing Order
               11.   Notice of Video
               12.   Notice of Availability of Magistrate Judge
               13.   Electronic Case Filing (ECF) Registration Information Handout
               14.   Filing Procedures for San Francisco Division
       Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 8 of 143


        As you can see from Document No. 6 listed above, the Court has scheduled a Case
Management Conference on June 5, 2019. As set forth in that order, we are required to meet and
confer with you or your counsel concerning methods and the selection of alternate dispute
resolution in an attempt to resolve this case without going to trial. We are also required to meet
and confer with you or your counsel concerning the management of the case and a proposed
schedule. The current deadline for this conference is May 15, 2019. Once we have conferred, we
need to submit a joint report to the Court before May 29, 2019. Please let us know of a date before
May 15, 2019, when you or your counsel are able to discuss these matters.

       If we do not hear from you regarding a date to confer, we intend to move the Court to
extend the case management conference by three months to September 4, 2019, so that we may
have time to meet and confer with you or your counsel before that date. Please let us know
whether you will stipulate to moving that date.

        Please contact me by telephone at +1 213.430.3360                            or    by    email       at
david.steele@tuckerellis.com to further discuss this matter.

                                                            Sincerely,

                                                            TUCKER ELLIS LLP

                                                            David J. Steele

Enclosures


Jane Davidson | Law Clerk | Tucker Ellis LLP
515 South Flower Street, Forty-Second Floor| Los Angeles, CA 90071
Direct: 213-430-3030 | Fax: 213-430-3409
jane.davidson@tuckerellis.com
tuckerellis.com

This e-mail is sent by the law firm of Tucker Ellis LLP and may contain information that is privileged or
confidential. If you are not the intended recipient, please delete the e-mail and notify us immediately by
return email.
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 9 of 143




               Exhibit 2
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 10 of 143




   Media Reporting 1
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 11 of 143




    SCREENSHOT OF WEBSITE
(ORIGINAL IN SIMPLIFIED CHINESE)
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                                   Page 1 of 87
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 12 of 143



                                                                                       百度首页 登录




吴亦凡、蔡徐坤流量谁在刷？Facebook起                                                   资本邦

诉了4家中国数据造假公司                                                             最近更新：03-07 00:02


    资本邦                                                         简介:资本邦（China IPO）

    03-07 00:02

                                                                作者最新文章

                                                                阿里、京东、拼多多“混战”垂直新战场！



                                                                第18届发审委“首秀”：曾因“毒牛油”被取消审
                                                                核的天味食品过会



                                                                朗姿股份拟用20亿零花钱买理财



                                                                相关文章


                                                                              扎克伯格的成功之道


                                                                              财经先声 03-12
日前，美国社交平台公司脸书(Facebook)称，其已向美国加利福尼亚北区联
邦地区法院提起诉讼，起诉了四家中国公司和三名在中国境内活动人士(下
称“被告方”)。                                                                      扎克伯格开始反思，
                                                                              Facebook 为何要“变
被告：                                                                           钛媒体APP 03-12

九秀网络(深圳)网络技术有限公司；
                                                                              Facebook一直在努力打
9 Xiu feishu Science and Technology(九秀飞书);                                    造像微信那样的“万能应

                                                                              快科技 03-10
9 Xiufei Book Technology(九秀飞书);

Home Network (Fujian) Technology Co.(有家网络);
                                                                              Facebook要抄袭微信，
                                                                              之前曾抄抖音，中国科
九秀网络的大股东、总经理和执行董事高伟及另外两个人。
                                                                              网络大件事 03-13
指控内容：

被告方在2017年至2019年期间，通过运营六家网站，针对脸书及其旗下图片                                         Facebook战略转移区块
及视频分享社交软件Instagram进行了侵权、违法活动，包括非法推销虚假账                                        链 暂放弃中国市场
户，销售点赞和增粉服务。                                                                  金融界 03-11


1、以侵权抢注域名的名义，要求被告赔偿10万美元并停止侵权行为；

2、要求法院阻止被告方进行以下活动：在Facebook和Instagram上创建和推
广虚假账户、销售点赞和“虚假”粉丝、在其网站上侵犯脸书商标、使用脸书




https://baijiahao.baidu.com/s?id=1627272666870414640&wfr=spider&for=pc                 3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                                   Page 2 of 87
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 13 of 143


                                 2017年4月，注册资本500万人
                                                                         百度首页 登录
          “存续”状态。




                起诉书首页(图片来源：TechCrunch）


虚假账户、销售点赞和“虚假”粉丝等数据造假的现象，我们似乎早已见怪不
怪。

2018年11月3日，吴亦凡去美国发新专辑《Antares》，疑似粉丝
刷榜事件。




https://baijiahao.baidu.com/s?id=1627272666870414640&wfr=spider&for=pc   3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                                   Page 3 of 87
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 14 of 143



                                                                         百度首页 登录


人家歪果仁根本没听过吴亦凡。

还有被央视点名批评的蔡徐坤——




                    (图片来源：央视新闻截图)


(图片来源：央视新闻截图)

随后，微博上竟出现蔡徐坤公益洗白现象——




                     (图片来源：微博截图)


该公益活动实际是CCTV6电影频道主办，成龙等百位电影人发起的公益活
动。但是话题点进去全部都是蔡徐坤。

真的展示了：始于造假归于造假！

无论是视频网站刷点击量，还是社交媒体买粉丝、电商网站刷销量、直播和
短视频平台刷赞数——对于这些互联网平台和平台玩家而言，数据就是金
钱。




https://baijiahao.baidu.com/s?id=1627272666870414640&wfr=spider&for=pc   3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                                   Page 4 of 87
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 15 of 143


 “      ”                 “真金白银”。
                                                                         百度首页 登录

对于初创互联网公司来说，投资人对公司业绩的重要判断依据就是平台的各
类关键指标，如用户量、转化率、日活用户等。这些指标的高低直接影响
到：一家公司能否获得投资人的认可和融资。

当一切的根源落到利益二字，想要禁止就不是那么容易了。

不单单是初创公司和脸书状告的那4家公司。2018年10月22日，公众号“小声
比比”在《我承认，我们是有组织攻击马蜂窝的》一文中已经揭露了国内旅游
行业知名企业“马蜂窝”数据造假现象。

文章显示，马蜂窝有至少7454个抄袭账号，虽然这些账号在用户中占比并不
多，但是它贡献了85%的点评！

更有同一用户12次中奖的现象发生——




                   (图片来源:“小声比比”公众号)




https://baijiahao.baidu.com/s?id=1627272666870414640&wfr=spider&for=pc   3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                                   Page 5 of 87
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 16 of 143



                                                                         百度首页 登录



存在自有原因。数据造假的背后是一条由流量变现驱动起来的互联网灰色产
业链，造假方、平台自身和平台上的入驻商家都是这条产业链上的一环。

这条产业链上甚至已经诞生了专门的刷量公司，它们研发了专用的群控系
统，可以通过一台电脑控制成千上万部手机下载、阅读文章、观看视频等刷
量操作。

据一份针对小红书刷量商家的调查显示，其刷量业务的销售毛利率可以达到
70-80%，利润可谓非常可观。

本文出品：资本邦。作者：郑钰、梅茜。

转载声明：本文为资本邦原创文章，转载请注明出处及作者，否则为侵
权。

风险提示：资本邦呈现的所有信息仅作为投资参考，不构成投资建议，一
切投资操作信息不能作为投资依据。投资有风险，入市需谨慎!




https://baijiahao.baidu.com/s?id=1627272666870414640&wfr=spider&for=pc   3/12/2019
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 17 of 143




SCREENSHOT OF TRANSLATION FROM
 SIMPLIFIED CHINESE INTO ENGLISH
         Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 18 of 143




https://baijiahao.baidu.com/s?id=1627272666870414640&wfr=spider&for=pc




Baidu homepage

log in


Wu Yifan, Cai Xukun Who Is Faking The Page
View Counts? Facebook Sued Four Chinese
Data Fraud Companies
Capital state
03-07 00:02




A few days ago, Facebook , the US social platform company, said it had filed a lawsuit
in the US Federal District Court for the Northern District of California , indicting four
Chinese companies and three activists in China (hereinafter referred to as "the
defendant").
    •    defendant:
Jiuxiu Network (Shenzhen) Network Technology Co., Ltd.;
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 19 of 143




9 Xiu feishu Science and Technology (九秀飞书);

9 Xiufei Book Technology (九秀飞书);

Home Network (Fujian) Technology Co. (Home Network);
Gao Wei, the major shareholder, general manager and executive director of Jiuxiu
Network, and two others.
Allegations:
During the period from 2017 to 2019, the defendant conducted infringement and illegal
activities against Facebook and its photo and video sharing social software Instagram
through the operation of six websites, including illegal sales of fake accounts, product
likes and fans adding services.
1. In the name of the infringement cybersquatting domain name, the defendant is
required to compensate 100,000 US dollars and stop the infringement;
2. Require the court to prevent the defendant from doing the following activities: creating
and promoting fake accounts, selling praises and "false" fans on Facebook and
Instagram, infringing Facebook trademarks on their websites, and using Facebook
brand names.
According to public information, Jiuxiu Network was registered in April 2017 with a
registered capital of RMB 5 million and is currently in the “survival” status.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 20 of 143




The home page of the indictment (Source: TechCrunch reported on March 2)
False accounts, product likes, and "false" fans and other data fraud phenomenon, we
are not surprised by this type of news.
On November 3, 2018, Wu Yifan went to the United States to release a new album
" Antares ", which was suspected of fans faking.
     Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 21 of 143




People have never heard of Wu Yifan .
There is also Cai Xukun who was criticized by CCTV .
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 22 of 143




The charity event was actually a charity event sponsored by CCTV6 film channel and
sponsored by hundreds of filmmakers such as Jackie Chan. But the topic points are
all about Cai Xukun .
This truly shows: starting from fraud and returning to fraud!
Whether it’s a video site’s clicks, social media fans purchasing, e-commerce sites,
sales, live broadcasts, and short video platforms, the data is money for
these Internet platforms and platform players.
As "artificial data" can often be converted into more "real money."
For start-up Internet companies, the important judgment of investors on the company's
performance is based on various key indicators of the platform, such as user volume,
conversion rate, and daily users. The level of these indicators directly affects whether a
company can obtain investor recognition and financing .
When the root of everything falls into the word of interest, it is not so easy to want to
ban.
Not only the four companies that Facebook sued, on October 22, 2018, the public
number "Xiao Sheng Bi Bi" in the article "I admit that we are organized to attack
the hornet’s nest " has revealed the phenomenon of "hornet’s nest” data fraud in the
domestic tourism industry.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 23 of 143




The article shows that beehive has at least 7454 plagiarized accounts, although these
accounts do not account for a large proportion of users, but it contributed 85% of the
comments!
There is also phenomenon of 1 user win prize 12 times -




(Source: "Xiao Sheng Bi Bi" public account)
           Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 24 of 143




    It is "hornet’s nest " like this, which has already received more than one billion dollars
    in financing .
    Although there are platforms and laws severely cracked down on the fans adding
    phenomenon, the problem of data fraud has still been unstoppable.
    There are reasons for this phenomenon. Behind the data fraud is a gray area industrial
    chain driven by traffic realization. The fraud parties, the platform itself and the settled
    merchants on the platform are all part of this industry chain.
    In this industry chain, special view count fraud companies have been born. They have
    developed a dedicated group control system that can control thousands of mobile
    phones to download, read articles, watch videos and other fraud operations through just
    one computer .
    According to a survey of small red book merchants, the gross profit margin of its view
    count fraud business can reach 70-80%, and the profit is very impressive.
    Author|Zheng Wei, Mei Xi Source|Capital State
    [This article is a comprehensive report of China IPO; if you need to reprint, please
    send a private. 】
    Risk Warning: All information presented by Capital State is for investment reference
    only and does not constitute investment advice. Investment is risky and you need to be
    cautious when entering the market!


    Capital state
    Last updated: 03-07 00:02

    Introduction: China IPO
    Author's latest article
•   Langzi shares plans to spend 2 billion pocket money to buy wealth management
•   Ali 4.6 billion into the Shentong, see the "BATJ" Internet Big Four logistics investment map (full)

•   "Hot Search" Boeing 737-8 crash follow-up; Li Xiaojia talks about "foreign capital purchase"
    related articles
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 25 of 143




   Media Reporting 2
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 26 of 143




    SCREENSHOT OF WEBSITE
(ORIGINAL IN SIMPLIFIED CHINESE)
Facebook决定起诉四家中国公司_百科TA说                                                 Page 1 of 4
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 27 of 143



           TA说                                                                              百度首页   登




  Facebook决定起诉四家中国公司                                                                        世界说
                                                                                            最年轻的国际深度新
  原创 | 发布：2019-03-05 22:35:25   更新：2019-03-05 22:35:25        阅读 20982   赞 117




                                                                                              美国大选让
                                                                                              Facebook、Go
                                                                                              等操碎了心：年
                                                                                              人，求你们投票

                                                                                              硅谷密探

                                                                                              被小广告攻占的
                                                                                              Store，不如改
                                                                                              AD Store 吧

                                                                                              爱范儿

                                                                                              坠机之后，埃塞
                                                                                              亚的大非洲航空
                                                                                              何处安放

                                                                                              世界说



                                                                                 相关话题

                                                                                 Facebook   网络水军
      出售虚假账户、点赞和增粉服务的行为在网络世界“司空见惯”，脸书这次决定不再容忍，对四家中企和3名在
                                                                                                    分享
      中国境内活动的自然人提起了诉讼。


      3月1日，美国社交平台公司脸书（Facebook）宣布，其已向美国加利福尼亚北区联邦地区法院提起诉讼，指
      控四家中国公司和三名在中国境内活动人士（下称被告方）在2017年至2019年期间，通过运营六家网站，针                                           
      对脸书及其旗下图片及视频分享社交软件Instagram进行了侵权、违法活动，包括非法推销虚假账户，销售点                                          5
      赞和增粉服务。                                                                                       4

      根据诉讼书，脸书以侵权抢注域名的名义，要求被告赔偿10万美元并停止侵权行为。其要求法院阻止被告方
      进行以下活动：在Facebook和Instagram上创建和推广虚假账户、销售点赞和“虚假”粉丝；在其网站上侵犯脸
      书商标；使用脸书品牌的域名。




https://baike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39&fr=vippi... 3/12/2019
Facebook决定起诉四家中国公司_百科TA说                                                 Page 2 of 4
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 28 of 143




     起诉书首页（来源：TechCrunch 3月2日报道）


     根据脸书的起诉书，被告的四家中国公司分别为九秀网络（深圳）网络技术有限公司、9 Xiu feishu Science
     and Technology（九秀飞书）、9 Xiufei Book Technology（九秀飞书）, 和Home Network (Fujian) Technol
     ogy Co.（有家网络），这四家公司分别位于广东深圳、福建龙岩，是软件和在线广告服务的提供商。


     被告的三人则为九秀网络的大股东、总经理和执行董事高伟和另外两人。公开资料显示，九秀网络注册于20
     17年4月，注册资本500万人民币，目前为“存续”状态。


     当前，被告运营的网站已显示无法访问，但根据其网站历史快照，被告标榜自己为“facebook中国区顶级代理
     商”、“facebook中国区域战略合作伙伴”，并称其出售的账号“永不封号”。


     被告方出售的非法业务主要包括出售拥有大量粉丝基数的脸书、推特、油管（youtube）账号，刷评论、投
     票和直播人数等。


     此外，脸书指出，其还发现被告方在亚马逊（Amazon）、苹果（Apple）、谷歌、领英（LinkedIn）和推特
     也有类似违法行为。

                                                                                           分享




                                                                                            
                                                                                            5
                                                                                            4




     九秀飞书网站上可看到其业务（来源：九秀飞书网站历史快照）


     作为跨国的互联网巨头，脸书和Instagram主要是依据什么条例和法律起诉被告的呢？


     根据脸书的起诉书，其指控被告方销售虚假账户（分为使用虚假姓名或身份、从事虚假活动两种），违反了
     Facebook的服务条款（TOS）和Instagram的使用条款（TOU）。


     而利用脸书的商标注册域名、并进行虚假账号推广，则违反了美国的联邦商标法兰哈姆法（Lanham Act），
     和反网域霸占消费者保护法（ACPA）。


     脸书称，虚假帐户可用于发送垃圾邮件和钓鱼活动、虚假信息活动、营销骗局、广告欺诈，以及其他大规模
     盈利的欺诈计划。其在起诉书中表示，在2018年1月至9月期间，其与Instagram停用了超过21亿个虚假账
     户。




https://baike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39&fr=vippi... 3/12/2019
Facebook决定起诉四家中国公司_百科TA说                                                 Page 3 of 4
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 29 of 143


     据信息技术公司新闻平台TechCrunch 3月2日报道，对于脸书来说，商标侵权并不新鲜。TechCrunch指出，
     本次被告方应该是进行了相当大规模的侵权行为，以致引起脸书的愤怒。


     虚假账号问题已成为许多互联网社交、购物平台的“心病”，而互联网公司用利用法律“打假”事件也早有发生。


     早在2015年，线上购物平台亚马逊就开始针对虚假账号在其网站上虚假评论、作假五星好评的行为采取法律
     行动，起诉了在美国境内运营的“买亚马逊评论”的网站及个人。


     在打击假货方面，2019年，亚马逊还发起了“零计划（Project Zero）”，计划授权在其平台上售卖的品牌，直
     接利用产品序列号等技术（无需平台授权），自主识别和清除假冒商品。


     此外，2018年1月，据纽约时报报道，美国公司Devumi在推特和其他社交媒体平台上，出售数亿虚假粉丝。
     在业务关闭前，Devumi拥有20万客户，包括真人秀明星、职业运动员、喜剧演员、模特等。随后，纽约总检
     察长施奈德曼（Eric Schneiderman）宣布对其展开调查。




                                                                                           分享




                                                                                            
     2019年1月，纽约总检察长宣布与Devumi达成和解，后者的行为被认定为非法，Devumi老板还需纽约州上
                                                                                            5
     缴5万美元的调查费。
                                                                                            4
     虽有上述判决虚假卖赞、卖粉行为违法的先例，据美国科技新闻媒体The Verge 3月2日报道，此前案件中的
     被告均为美国境内实体，想要起诉海外公司可能会更艰难。但The Verge也指出，无论结果如何，脸书正致
     力于通过诉讼传达这样一个观念——出售虚假账户将引起法律侵权问题。


     世界说


     谢雯雯


     责任编辑 | 张涵宇


     运营编辑 | 贾珍珍


     版面编辑 | 彭宁楠


     文章版权归原作者，谢绝商用


     如需转载请私信




                                     117




https://baike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39&fr=vippi... 3/12/2019
Facebook决定起诉四家中国公司_百科TA说                                                 Page 4 of 4
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 30 of 143


      本文仅代表作者个人观点，不代表百度百科立场。举报
      本文经授权发布，未经许可，请勿转载。如有需要，请联系tashuo@baidu.com。




                                   举报不良信息 | 投诉侵权信息 | 申请删除词条 | 意见反馈 | 贴吧讨论
                          ©2019 Baidu 使用百度前必读 | 百科协议 | 隐私政策 | 百度百科合作平台 | 京ICP证030173号

                                               京公网安备11000002000001号




                                                                                           分享




                                                                                            
                                                                                            5
                                                                                            4




https://baike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39&fr=vippi... 3/12/2019
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 31 of 143




SCREENSHOT OF TRANSLATION FROM
 SIMPLIFIED CHINESE INTO ENGLISH
          Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 32 of 143




https://baike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39&fr=vipping
•   Baidu homepage
    TA said
    Facebook Decided To Sue Four Chinese
    Companies Original | Published: 2019-03-05 22:35:25 Update: 2019-03-05
    22:35:25
    Read 20967 likes 117




    The sale of fake accounts, likes and fan-adding services is common in the online world.
    Facebook decided this time to no longer tolerate this act and have filed lawsuit against f
    our Chinese companies and three natural persons operating in China.


    On March 1st, Facebook, the US social platform company, announced that it had filed a
    lawsuit in the US District Court for the Northern District of California, accusing four Chin
    ese companies and three activists in China (hereinafter referred to as the defendant) in
    2017. During the period from 2017 to 2019, through the operation of six websites, infring
    ement and illegal activities were carried out on Facebook and its photo and video sharin
    g social software Instagram, including illegal sales of fake accounts, likes and fan addin
    g services.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 33 of 143




According to the lawsuit, Facebook claimed the defendant to compensate 100,000 US d
ollars and stop the infringement and illegal activities. It asked the court to prevent the de
fendant from doing the following activities: creating and promoting fake accounts, sales
of likes and "false" fans on Facebook and Instagram; infringing Facebook trademarks o
n its website; using Facebook branded domain names.




Homepage of the indictment (Source: TechCrunch reported on March 2)


Homepage of the indictment (Source: TechCrunch reported on March 2)
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 34 of 143




According to Facebook’s indictment, the defendants’ four Chinese companies are Jiuxiu
Network (Shenzhen) Network Technology Co., Ltd., 9 Xiu feishu Science and Technolo
gy (9 Xiufei Book), and 9 Xiufei Book Technology (Jiu Xiu Fei Book), and Home Networ
k (Fujian) Technology Co. (Home Network), these four companies are located in Shenz
hen, Guangdong, Longyan, Fujian, and are the providers of software and online advertis
ing services.


The three defendants were Gao Wei and two other shareholders, general manager and
executive director of Jiu Xiu Network. According to public information, Jiuxiu Network w
as registered on April 2017 with a registered capital of RMB 5 million and is currently in t
he “survival” status.


Currently, the website operated by the defendant has been shown to be inaccessible, b
ut according to the historical snapshot of the website, the defendant advertised itself as
“the top agent of Facebook in China” and “Facebook China regional strategic partner”, a
nd said that the account it sold “will never be banned ".


The illegal business sold by the defendant mainly includes the sale of Facebook, Twitter
, YouTube account, comments blasting, voting and number of live broadcasts with a lar
ge fan base.


In addition, Facebook pointed out that it also found that the defendant has similar violati
ons on Amazon, Apple, Google, LinkedIn and Twitter.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 35 of 143




You can see its business on the website of Jiu Xiu Feishu (Source: Historical snapshot
of Jiuxiu Feishu website)


As a multinational Internet giant, Facebook and Instagram are mainly based on what re
gulations and laws to prosecute defendants?


According to Facebook's indictment, it accused the defendant of selling false accounts (
using false names or identities, engaging in false activities), in violation of Facebook's T
erms of Service (TOS) and Instagram's Terms of Use (TOU).


The use of Facebook's trademark to register domain names and carry out false account
promotion violates the US federal trademark Lanham Act and the Anti-Domain Anti-Con
sumer Protection Act (ACPA).


According to Facebook, fake accounts can be used to send spam and phishing campaig
ns, fake information campaigns, marketing scams, advertising fraud, and other large-sc
ale profitable fraud schemes. In the indictment, it stated that between January and Sept
ember 2018, it had disabled more than 2.1 billion fake accounts with Instagram.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 36 of 143




According to information technology company news platform TechCrunch reported on M
arch 2, for Facebook, trademark infringement is not new. TechCrunch pointed out that t
his time the defendant should have carried out a considerable amount of infringement,
which caused the anger of Facebook.


The problem of false account has become the "heart disease" of many Internet social a
nd shopping platforms, and the use of the law to "counterfeit" by Internet companies has
also occurred.


As early as 2015, Amazon, the online shopping platform, began to take legal action agai
nst false accounts on its website for false comments and false five-star praises, and sue
d the "Buy Amazon Review" websites and individuals operating in the United States.


In the fight against counterfeit goods, in 2019, Amazon also launched the “Project Zero”,
which plans to authorize brands sold on its platform to directly identify and eliminate cou
nterfeits using technologies such as product serial numbers (no brand authorization req
uired).


In addition, in January 2018, according to the New York Times, the US company Devum
i sold hundreds of millions of fake fans on Twitter and other social media platforms. Befo
re the business closed, Devumi had 200,000 customers, including reality TV stars, profe
ssional athletes, comedians, models and more. Subsequently, New York Attorney Gene
ral Eric Schneiderman announced his investigation.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 37 of 143




In January 2019, the Attorney General of New York announced a settlement with Devu
mi, whose actions were found to be illegal, and Devumi’s boss also required New York
State to pay a $50,000 investigation fee.


Despite the precedent of the above-mentioned judgments of false praises and illegal sel
ling of fans, according to the US technology news media The Verge reported on March
2nd, the defendants in the previous cases were all entities in the United States, and it m
ay be more difficult to sue overseas companies. But The Verge also pointed out that reg
ardless of the outcome, Facebook is working to convey the idea through litigation that s
elling false accounts will cause legal infringement.


.


The world says


Xie Wenwen
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 38 of 143




Responsible Editor | Zhang Hanyu


Operation Editor | Jia Zhenzhen


Layout Editor | Peng Ningnan


Article copyright belongs to the original author, declined commercial


If you need to reprint, please private letter

                                                 117


•   This article only represents the author's personal views and does not represent Baidu
    Encyclopedia's position. Report
•    This article has been authorised for distribution, please do not reprint without permissio
    n. Please contact tashuo@baidu.com if necessary.




The world says
The youngest international in-depth news
              The US election has
              made Facebook,
              Google, etc. break the
              heart: young people,
              please vote for it..
              Silicon Valley
           Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 39 of 143




                    The App Store, which
                    was captured by small
                    ads, is better called the
                    AD Store.
                    Love fan
                    After the crash, where
                    is the big African
                    aviation ambition of
                    Ethiopia?
                    The world says
    Related topics

•    Facebook

•    Network water army
    share it
        Report bad information | Complaint infringement information | Request to delete entry | Feedback | Post bar
                                                       discussion
         ©2019 Baidu must use Baidu before reading | Encyclopedia protocol | Privacy policy | Baidu encyclopedia
                                 cooperation platform | Beijing ICP certificate 030173
                                         Jinggong Net Security 11000002000001
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 40 of 143




   Media Reporting 3
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 41 of 143




    SCREENSHOT OF WEBSITE
(ORIGINAL IN SIMPLIFIED CHINESE)
Facebook决定起诉四家中国公司_百科TA说                                                 Page 1 of 6
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 42 of 143



  3                                   百度百科·TA说                                     2

      世界说 最年轻的国际深度新闻


  Facebook决定起诉四家中国公司                                 

  原创 | 2019-03-05 22:35:25




  出售虚假账户、点赞和增粉服务的行为在网络世界“司空见惯”，脸书这次决定不
  再容忍，对四家中企和3名在中国境内活动的自然人提起了诉讼。

  3月1日，美国社交平台公司脸书（Facebook）宣布，其已向美国加利福尼亚北
  区联邦地区法院提起诉讼，指控四家中国公司和三名在中国境内活动人士（下称
  被告方）在2017年至2019年期间，通过运营六家网站，针对脸书及其旗下图片
  及视频分享社交软件Instagram进行了侵权、违法活动，包括非法推销虚假账
  户，销售点赞和增粉服务。

  根据诉讼书，脸书以侵权抢注域名的名义，要求被告赔偿10万美元并停止侵权行
  为。其要求法院阻止被告方进行以下活动：在Facebook和Instagram上创建和推




https://wapbaike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39   3/12/2019
Facebook决定起诉四家中国公司_百科TA说                                                 Page 2 of 6
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 43 of 143



  广虚假账户、销售点赞和“虚假”粉丝；在其网站上侵犯脸书商标；使用脸书品牌
                  百度百科·TA说
  3                                   2
  的域名。




  起诉书首页（来源：TechCrunch 3月2日报道）

  根据脸书的起诉书，被告的四家中国公司分别为九秀网络（深圳）网络技术有限
  公司、9 Xiu feishu Science and Technology（九秀飞书）、9 Xiufei Book Techn
  ology（九秀飞书）, 和Home Network (Fujian) Technology Co.（有家网络），
  这四家公司分别位于广东深圳、福建龙岩，是软件和在线广告服务的提供商。



https://wapbaike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39   3/12/2019
Facebook决定起诉四家中国公司_百科TA说                                                 Page 3 of 6
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 44 of 143



  被告的三人则为九秀网络的大股东、总经理和执行董事高伟和另外两人。公开资
                百度百科·TA说
  3                                  2
  料显示，九秀网络注册于2017年4月，注册资本500万人民币，目前为“存续”状
  态。

  当前，被告运营的网站已显示无法访问，但根据其网站历史快照，被告标榜自己
  为“facebook中国区顶级代理商”、“facebook中国区域战略合作伙伴”，并称其出
  售的账号“永不封号”。

  被告方出售的非法业务主要包括出售拥有大量粉丝基数的脸书、推特、油管（yo
  utube）账号，刷评论、投票和直播人数等。

  此外，脸书指出，其还发现被告方在亚马逊（Amazon）、苹果（Apple）、谷
  歌、领英（LinkedIn）和推特也有类似违法行为。




  九秀飞书网站上可看到其业务（来源：九秀飞书网站历史快照）

  作为跨国的互联网巨头，脸书和Instagram主要是依据什么条例和法律起诉被告
  的呢？




https://wapbaike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39   3/12/2019
Facebook决定起诉四家中国公司_百科TA说                                                 Page 4 of 6
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 45 of 143



  根据脸书的起诉书，其指控被告方销售虚假账户（分为使用虚假姓名或身份、从
                百度百科·TA说
  3                                  2
  事虚假活动两种），违反了Facebook的服务条款（TOS）和Instagram的使用条
  款（TOU）。

  而利用脸书的商标注册域名、并进行虚假账号推广，则违反了美国的联邦商标法
  兰哈姆法（Lanham Act），和反网域霸占消费者保护法（ACPA）。

  脸书称，虚假帐户可用于发送垃圾邮件和钓鱼活动、虚假信息活动、营销骗局、
  广告欺诈，以及其他大规模盈利的欺诈计划。其在起诉书中表示，在2018年1月
  至9月期间，其与Instagram停用了超过21亿个虚假账户。

  据信息技术公司新闻平台TechCrunch 3月2日报道，对于脸书来说，商标侵权并
  不新鲜。TechCrunch指出，本次被告方应该是进行了相当大规模的侵权行为，
  以致引起脸书的愤怒。

  虚假账号问题已成为许多互联网社交、购物平台的“心病”，而互联网公司用利用
  法律“打假”事件也早有发生。

  早在2015年，线上购物平台亚马逊就开始针对虚假账号在其网站上虚假评论、作
  假五星好评的行为采取法律行动，起诉了在美国境内运营的“买亚马逊评论”的网
  站及个人。

  在打击假货方面，2019年，亚马逊还发起了“零计划（Project Zero）”，计划授权
  在其平台上售卖的品牌，直接利用产品序列号等技术（无需平台授权），自主识
  别和清除假冒商品。

  此外，2018年1月，据纽约时报报道，美国公司Devumi在推特和其他社交媒体平
  台上，出售数亿虚假粉丝。在业务关闭前，Devumi拥有20万客户，包括真人秀
  明星、职业运动员、喜剧演员、模特等。随后，纽约总检察长施奈德曼（Eric Sc
  hneiderman）宣布对其展开调查。




https://wapbaike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39   3/12/2019
Facebook决定起诉四家中国公司_百科TA说                                                 Page 5 of 6
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 46 of 143



  3                                   百度百科·TA说                                     2




  2019年1月，纽约总检察长宣布与Devumi达成和解，后者的行为被认定为非法，
  Devumi老板还需纽约州上缴5万美元的调查费。

  虽有上述判决虚假卖赞、卖粉行为违法的先例，据美国科技新闻媒体The Verge
  3月2日报道，此前案件中的被告均为美国境内实体，想要起诉海外公司可能会更
  艰难。但The Verge也指出，无论结果如何，脸书正致力于通过诉讼传达这样一
  个观念——出售虚假账户将引起法律侵权问题。

  世界说

  谢雯雯

  责任编辑 | 张涵宇

  运营编辑 | 贾珍珍

  版面编辑 | 彭宁楠

  文章版权归原作者，谢绝商用

  如需转载请私信




https://wapbaike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39   3/12/2019
Facebook决定起诉四家中国公司_百科TA说                                                 Page 6 of 6
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 47 of 143


   Facebook     网络水军
                                     百度百科·TA说                                           


                                            赞赏

  2019-03-05                                                              阅读 20978      117



  本文仅代表作者个人观点，不代表百度百科立场。举报
  本文经授权发布，未经许可，请勿转载。




           世界说
           最年轻的国际深度新闻                                                            了解更多




                     美国大选让Facebook、Google等操碎了心：年轻人，求你们投票吧..
                     硅谷密探 2016-11-07




                     被小广告攻占的 App Store，不如改名叫 AD Store 吧
                     爱范儿 2017-12-17




                     坠机之后，埃塞俄比亚的大非洲航空野心何处安放
                     世界说 2019-03-12




https://wapbaike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39         3/12/2019
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 48 of 143




SCREENSHOT OF TRANSLATION FROM
 SIMPLIFIED CHINESE INTO ENGLISH
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 49 of 143




              https://wapbaike.baidu.com/tashuo/browse/content?id=7e4db7414b1d644e5dd90c39
GLOBUS: The Youngest International In-Depth News
Facebook Decided To Sue Four Chinese Companies
Original | 2019-03-05 22:35:25




The sale of fake accounts, likes and fan-adding services is common in the online world.
Facebook decided this time to no longer tolerate this act and have filed lawsuit against f
our Chinese companies and three natural persons operating in China.

On March 1st, Facebook, the US social platform company, announced that it had filed a
lawsuit in the US District Court for the Northern District of California, accusing four Chin
ese companies and three activists in China (hereinafter referred to as the defendant) in
2017. During the period from 2017 to 2019, through the operation of six websites, infring
ement and illegal activities were carried out on Facebook and its photo and video sharin
g social software Instagram, including illegal sales of fake accounts, likes and fan addin
g services.

According to the lawsuit, Facebook claimed the defendant to compensate 100,000 US d
ollars and stop the infringement and illegal activities. It asked the court to prevent the de
fendant from doing the following activities: creating and promoting fake accounts, sales
of likes and "false" fans on Facebook and Instagram; infringing Facebook trademarks o
n its website; using Facebook branded domain names.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 50 of 143




Homepage of the indictment (Source: TechCrunch reported on March 2)

According to Facebook’s indictment, the defendants’ four Chinese companies are Jiuxiu
Network (Shenzhen) Network Technology Co., Ltd., 9 Xiu feishu Science and Technolo
gy (9 Xiufei Book), and 9 Xiufei Book Technology (Jiu Xiu Fei Book), and Home Networ
k (Fujian) Technology Co. (Home Network), these four companies are located in Shenz
hen, Guangdong, Longyan, Fujian, and are the providers of software and online advertis
ing services.

The three defendants were Gao Wei and two other shareholders, general manager and
executive director of Jiu Xiu Network. According to public information, Jiuxiu Network wa
s registered on April 2017 with a registered capital of RMB 5 million and is currently in th
e “survival” status.

Currently, the website operated by the defendant has been shown to be inaccessible, b
ut according to the historical snapshot of the website, the defendant advertised itself as
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 51 of 143




“the top agent of Facebook in China” and “Facebook China regional strategic partner”, a
nd said that the account it sold “will never be banned ".

The illegal business sold by the defendant mainly includes the sale of Facebook, Twitter
, YouTube account, comments blasting, voting and number of live broadcasts with a lar
ge fan base.

In addition, Facebook pointed out that it also found that the defendant has similar violati
ons on Amazon, Apple, Google, LinkedIn and Twitter.




You can see its business on the website of Jiu Xiu Feishu (Source: Historical snapshot
of Jiuxiu Feishu website)

As a multinational Internet giant, Facebook and Instagram are mainly based on what re
gulations and laws to prosecute defendants?

According to Facebook's indictment, it accused the defendant of selling false accounts (
using false names or identities, engaging in false activities), in violation of Facebook's T
erms of Service (TOS) and Instagram's Terms of Use (TOU).

The use of Facebook's trademark to register domain names and carry out false account
promotion violates the US federal trademark Lanham Act and the Anti-Domain Anti-Con
sumer Protection Act (ACPA).

According to Facebook, fake accounts can be used to send spam and phishing campaig
ns, fake information campaigns, marketing scams, advertising fraud, and other large-sc
ale profitable fraud schemes. In the indictment, it stated that between January and Sept
ember 2018, it had disabled more than 2.1 billion fake accounts with Instagram.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 52 of 143




According to information technology company news platform TechCrunch reported on M
arch 2, for Facebook, trademark infringement is not new. TechCrunch pointed out that t
his time the defendant should have carried out a considerable amount of infringement,
which caused the anger of Facebook.

The problem of false account has become the "heart disease" of many Internet social a
nd shopping platforms, and the use of the law to "counterfeit" by Internet companies has
also occurred.

As early as 2015, Amazon, the online shopping platform, began to take legal action agai
nst false accounts on its website for false comments and false five-star praises, and sue
d the "Buy Amazon Review" websites and individuals operating in the United States.

In the fight against counterfeit goods, in 2019, Amazon also launched the “Project Zero”,
which plans to authorize brands sold on its platform to directly identify and eliminate cou
nterfeits using technologies such as product serial numbers (no brand authorization req
uired).

In addition, in January 2018, according to the New York Times, the US company Devum
i sold hundreds of millions of fake fans on Twitter and other social media platforms. Befo
re the business closed, Devumi had 200,000 customers, including reality TV stars, profe
ssional athletes, comedians, models and more. Subsequently, New York Attorney Gene
ral Eric Schneiderman announced his investigation.




In January 2019, the Attorney General of New York announced a settlement with Devu
mi, whose actions were found to be illegal, and Devumi’s boss also required New York
State to pay a $50,000 investigation fee.

Despite the precedent of the above-mentioned judgments of false praises and illegal sel
ling of fans, according to the US technology news media The Verge reported on March
2nd, the defendants in the previous cases were all entities in the United States, and it m
ay be more difficult to sue overseas companies. But The Verge also pointed out that reg
ardless of the outcome, Facebook is working to convey the idea through litigation that s
elling false accounts will cause legal infringement.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 53 of 143




GLOBUS

Xie Wenwen

Responsible Editor | Zhang Hanyu

Operation Editor | Jia Zhenzhen

Layout Editor | Peng Ningnan

Article copyright belongs to the original author, declined commercial

If you need to reprint, please send a private note

Facebook Network Water Army
                                         Appreciate
2019-03-05
Reading 20958 117
This article only represents the author's personal views and does not represent Baidu
Encyclopedia's position. Report
This article has been authorized for distribution, please do not reprint without
permission.




GLOBUS

The youngest international in-depth news

understand more



                               The US election has made Facebook, Google, etc. break the heart: young
                               people, please vote for it..
                               Silicon Valley Secret Agent 2016-11-07
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 54 of 143




                    The App Store, which was captured by small ads, is better called the AD
                    Store.
                    Love Faner 2017-12-17




                    After the crash, where is the big African aviation ambition of Ethiopia?
                    The world says 2019-03-12
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 55 of 143




   Media Reporting 4
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 56 of 143




    SCREENSHOT OF WEBSITE
(ORIGINAL IN SIMPLIFIED CHINESE)
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_平台                                Page 1 of 14
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 57 of 143


               新闻     体育         汽车      房产        旅游       教育    时尚    科技       财经          娱乐        更多                登录狐友

搜狐 > 财经 > 正文




                     原创吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4                                                   大家都在搜：2018年225起空难

                     家中国数据造假公司
       资本邦
                     2019-03-06 23:55                                   互联网 / Facebook / 手机
    2352   3193万
    文章     总阅读


     查看TA的文章>




            3
                                                                                                    ¥6990.00 ¥17475      销量 : 5

             分享到
                                                                                                   热门图集




                     日前，美国社交平台公司脸书(Facebook)称，其已向美国加利福尼亚北区联邦地区法院提
                     起诉讼，起诉了四家中国公司和三名在中国境内活动人士(下称“被告方”)。


                     被告：


                     九秀网络(深圳)网络技术有限公司;
                                                                                                   裸体蒙娜丽莎将展出 或为       比艺人还“红”的经纪人
                                                                                                   达芬奇本人作品            度回应频繁上热搜

                     9 Xiu feishu Science and Technology(九秀飞书);


                     9 Xiufei Book Technology(九秀飞书);

                                                                                                   默多克公司被收购 邓文迪       “雌雄同体”，她超越了
                                                                                                   的两女儿或将得超250...     之美！
                     Home Network (Fujian) Technology Co.(有家网络);


                     九秀网络的大股东、总经理和执行董事高伟及另外两个人。


                     指控内容：


                     被告方在2017年至2019年期间，通过运营六家网站，针对脸书及其旗下图片及视频分享社
                     交软件Instagram进行了侵权、违法活动，包括非法推销虚假账户，销售点赞和增粉服务。


                     1、以侵权抢注域名的名义，要求被告赔偿10万美元并停止侵权行为;


                     2、要求法院阻止被告方进行以下活动：在Facebook和Instagram上创建和推广虚假账户、                              24小时热文

                     销售点赞和“虚假”粉丝、在其网站上侵犯脸书商标、使用脸书品牌的域名。公开资料显示，                                                  A股大跌后连涨两日：05、
                                                                                                                行情再现，历史真的在轮..
                     九秀网络注册于2017年4月，注册资本500万人民币，目前为“存续”状态。                                          1                             7.4

                                                                                                                各国女兵丑闻曝光：印度最
                                                                                                                怜，日本最开放，美国最残
                                                                                                    2                             19

                                                                                                                中国等停飞波音，美国最担
                                                                                                                事将发生！贸易赤字将进..




http://www.sohu.com/a/299551937_223785                                                                                3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_平台                                Page 2 of 14
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 58 of 143


                                                                                                     20
       新闻    体育     汽车     房产    旅游     教育     时尚    科技   财经   娱乐   3 更多                     登录狐友
                                                                                    创业板展开调整 创投股成最
                                                                                    口
                                                                                                     834

                                                                                    坤鹏论：用专挑便宜货的买
                                                                                    维买股票 从头就错了 不...
                                                                                                     9.8




                                                                     ¥89.00 ¥198           销量 : 10


                                                                     搜狐号推荐
                                                                            券商中国
                                                                            致力于提供最及时的财经资讯，最专业
                          起诉书首页(图片来源：TechCrunch 3月2日报道)                     分析，覆盖宏观经济、金融机构、A...


                                                                            和讯网
                                                                            中国财经网络领袖和中产阶级网络家园
             虚假账户、销售点赞和“虚假”粉丝等数据造假的现象，我们似乎早已见怪不怪。                           于1996年,是中国最早而且最大的财...


                                                                            搜狐财经快讯
             2018年11月3日，吴亦凡去美国发新专辑《Antares》，疑似粉丝刷榜事件。                       搜狐财经出品，第一时间发布有价值的
                                                                            息。


                                                                            朱邦凌
                                                                            财经专栏作家，腾讯研究院特约研究员



                                                                            第一白银网
                                                                            第一白银网为白银投资者提供及时全面
                                                                            资讯和知识。




                                                                     ¥110.00 ¥220           销量 : 8




             人家歪果仁根本没听过吴亦凡。
                                                                     联系我们


             还有被央视点名批评的蔡徐坤——




http://www.sohu.com/a/299551937_223785                                                  3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_平台                                Page 3 of 14
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 59 of 143


       新闻    体育     汽车    房产     旅游     教育    时尚   科技   财经   娱乐   更多        登录狐友




                                (图片来源：央视新闻截图)


             随后，微博上竟出现蔡徐坤公益洗白现象——




                                 (图片来源:微博截图)


             该公益活动实际是CCTV6电影频道主办，成龙等百位电影人发起的公益活动。但是话题点
             进去全部都是蔡徐坤。


             真的展示了：始于造假归于造假!


             无论是视频网站刷点击量，还是社交媒体买粉丝、电商网站刷销量、直播和短视频平台刷赞
             数——对于这些互联网平台和平台玩家而言，数据就是金钱。


             而“人造数据”往往可以转化为更多的“真金白银”。


             对于初创互联网公司来说，投资人对公司业绩的重要判断依据就是平台的各类关键指标，如
             用户量、转化率、日活用户等。这些指标的高低直接影响到：一家公司能否获得投资人的认
             可和融资。


             当一切的根源落到利益二字，想要禁止就不是那么容易了。


             不单单是初创公司和脸书状告的那4家公司。2018年10月22日，公众号“小声比比”在《我承
             认，我们是有组织攻击马蜂窝的》一文中已经揭露了国内旅游行业知名企业“马蜂窝”数据造
             假现象。


             文章显示，马蜂窝有至少7454个抄袭账号，虽然这些账号在用户中占比并不多，但是它贡
             献了85%的点评!




http://www.sohu.com/a/299551937_223785                                   3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_平台                                Page 4 of 14
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 60 of 143


       新闻   更有同一用户12次中奖的现象发生——
              体育   汽车    房产   旅游         教育   时尚   科技   财经   娱乐   更多         登录狐友




                               (图片来源:“小声比比”公众号)


             就是这样的“马蜂窝”，此前已经拿到了十多亿美元的融资。


             尽管平台和法律严厉打击刷单增粉的行为，但是数据造假的问题依然屡禁不止。


             存在自有原因。数据造假的背后是一条由流量变现驱动起来的互联网灰色产业链，造假方、
             平台自身和平台上的入驻商家都是这条产业链上的一环。


             这条产业链上甚至已经诞生了专门的刷量公司，它们研发了专用的群控系统，可以通过一台
             电脑控制成千上万部手机下载、阅读文章、观看视频等刷量操作。


             据一份针对小红书刷量商家的调查显示，其刷量业务的销售毛利率可以达到70-80%，利润
             可谓非常可观。


             本文出品：资本邦。作者：郑钰、梅茜。


             转载声明：本文为资本邦原创文章，转载请注明出处及作者，否则为侵权。




http://www.sohu.com/a/299551937_223785                                   3/12/2019
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 61 of 143




SCREENSHOT OF TRANSLATION FROM
 SIMPLIFIED CHINESE INTO ENGLISH
           Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 62 of 143




       •   Wu Yifan, Cai Xukun Who Is Faking
           The Page View Counts? Facebook Sued
           Four Chinese Data Fraud Companies
    2019-03-06 23:55Internet/Facebook/Mobile




    A few days ago, Facebook , the US social platform company, said it had filed a lawsuit in the US
    Federal District Court for the Northern District of California , indicting four Chinese companies
    and three activists in China (hereinafter referred to as "the defendant").

•   defendant:

    Jiuxiu Network (Shenzhen) Network Technology Co., Ltd.;

    9 Xiu feishu Science and Technology (九秀飞书);

    9 Xiufei Book Technology (九秀飞书);

    Home Network (Fujian) Technology Co. (Home Network);

    Gao Wei, the major shareholder, general manager and executive director of Jiuxiu Network, and
    two others.

    Allegations:

    During the period from 2017 to 2019, the defendant conducted infringement and illegal activities
    against Facebook and its photo and video sharing social software Instagram through the
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 63 of 143




operation of six websites, including illegal sales of fake accounts, product likes and fans adding
services.

1. In the name of the infringement cybersquatting domain name, the defendant is required to
compensate 100,000 US dollars and stop the infringement;

2. Require the court to prevent the defendant from doing the following activities: creating and
promoting fake accounts, selling praises and "false" fans on Facebook and Instagram, infringing
Facebook trademarks on their websites, and using Facebook brand names.

According to public information, Jiuxiu Network was registered in April 2017 with a registered
capital of RMB 5 million and is currently in the “survival” status.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 64 of 143




The home page of the indictment (Source: TechCrunch reported on March 2)

False accounts, product likes, and "false" fans and other data fraud phenomenon, we are not
surprised by this type of news.

On November 3, 2018, Wu Yifan went to the United States to release a new album " Antares ",
which was suspected of fans faking.




People have never heard of Wu Yifan .

There is also Cai Xukun who was criticized by CCTV .
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 65 of 143




The charity event was actually a charity event sponsored by CCTV6 film channel and sponsored
by hundreds of filmmakers such as Jackie Chan. But the topic points are all about Cai Xukun .

This truly shows: starting from fraud and returning to fraud!
       Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 66 of 143




Whether it’s a video site’s clicks, social media fans purchasing, e-commerce sites, sales, live
broadcasts, and short video platforms, the data is money for these Internet platforms and
platform players.

As "artificial data" can often be converted into more "real money."

For start-up Internet companies, the important judgment of investors on the company's
performance is based on various key indicators of the platform, such as user volume, conversion
rate, and daily users. The level of these indicators directly affects whether a company can obtain
investor recognition and financing .

When the root of everything falls into the word of interest, it is not so easy to want to ban.

Not only the four companies that Facebook sued, on October 22, 2018, the public number "Xiao
Sheng Bi Bi" in the article "I admit that we are organized to attack the hornet’s nest " has
revealed the phenomenon of "hornet’s nest” data fraud in the domestic tourism industry.

The article shows that beehive has at least 7454 plagiarized accounts, although these accounts do
not account for a large proportion of users, but it contributed 85% of the comments!

There is also phenomenon of 1 user win prize 12 times -
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 67 of 143
         Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 68 of 143




(Source: "Xiao Sheng Bi Bi" public account)

It is "hornet’s nest " like this, which has already received more than one billion dollars
in financing .

Although there are platforms and laws severely cracked down on the fans adding phenomenon,
the problem of data fraud has still been unstoppable.

There are reasons for this phenomenon. Behind the data fraud is a gray area industrial chain
driven by traffic realization. The fraud parties, the platform itself and the settled merchants on
the platform are all part of this industry chain.

In this industry chain, special view count fraud companies have been born. They have developed
a dedicated group control system that can control thousands of mobile phones to download, read
articles, watch videos and other fraud operations through just one computer .

According to a survey of small red book merchants, the gross profit margin of its view count
fraud business can reach 70-80%, and the profit is very impressive.

Author|Zheng Wei, Mei Xi Source|Capital State

[This article is a comprehensive report of China IPO; if you need to reprint, please send a
private. 】

Risk Warning: All information presented by Capital State is for investment reference only and
does not constitute investment advice. Investment is risky and you need to be cautious when
entering the market!

Go back to Sohu and see more
Disclaimer: This article only represents the author himself, Sohu is the information publishing platform, and Sohu only provides
information storage space services.
read( 6.3万 )
不感兴趣 Complaint
我来说两句
3人参与，3条评论




                                                         登录并发表
搜狐“我来说两句” 用户公约

最新评论
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 69 of 143




   Media Reporting 5
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 70 of 143




    SCREENSHOT OF WEBSITE
(ORIGINAL IN SIMPLIFIED CHINESE)
Facebook决定起诉四家中国公司                                                       Page 1 of 4
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 71 of 143



   Facebook决定起诉四家中国公司
   世界说 2019-03-05 21:32:00




   世 界 说

   谢雯雯

   出售虚假账户、点赞和增粉服务的行为在网络世界 " 司空见惯 "，脸书
   这次决定不再容忍，对四家中企和 3 名在中国境内活动的自然人提起
   了诉讼。

   3 月 1 日，美国社交平台公司脸书（Facebook）宣布，其已向美国加
   利福尼亚北区联邦地区法院提起诉讼，指控四家中国公司和三名在中
   国境内活动人士（下称被告方）在 2017 年至 2019 年期间，通过运营
   六家网站，针对脸书及其旗下图片及视频分享社交软件 Instagram 进
   行了侵权、违法活动，包括非法推销虚假账户，销售点赞和增粉服
   务。

   根据诉讼书，脸书以侵权抢注域名的名义，要求被告赔偿 10 万美元并
   停止侵权行为。其要求法院阻止被告方进行以下活动：在                                          Facebook
   和 Instagram 上创建和推广虚假账户、销售点赞和 " 虚假 " 粉丝；在
   其网站上侵犯脸书商标；使用脸书品牌的域名。




http://www.ttdailynews.com/detail.htm?id=1729467&cid=571000&channel        3/12/2019
Facebook决定起诉四家中国公司                                                       Page 2 of 4
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 72 of 143




                                        展开全文




                                    返回首页查看更多>>


   猜你喜欢


   为您推荐

   加拿大惊现“阴阳天”




   环球网



   英国“脱欧”协议又被否决了 ，下一步咋办？




http://www.ttdailynews.com/detail.htm?id=1729467&cid=571000&channel        3/12/2019
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 73 of 143




SCREENSHOT OF TRANSLATION FROM
 SIMPLIFIED CHINESE INTO ENGLISH
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 74 of 143




http://www.ttdailynews.com/detail.htm?id=1729467&cid=571000&channel=

Facebook Decided To Sue Four Chinese Companies
The world says
2019-03-05
21:32:00


The world says

Xie Wenwen

The sale of fake accounts, likes and fan-adding services is common
in the online world. Facebook decided this time to no longer tolerate
this act and have filed lawsuit against four Chinese companies and
three natural persons operating in China.

On March 1st, Facebook, the US social platform company, announced
that it had filed a lawsuit in the US District Court for the Northern
District of California, accusing four Chinese companies and three
activists in China (hereinafter referred to as the defendant) in 2017.
During the period from 2017 to 2019, through the operation of six
websites, infringement and illegal activities were carried out on
Facebook and its photo and video sharing social software Instagram,
including illegal sales of fake accounts, likes and fan adding
services.

According to the lawsuit, Facebook claimed the defendant to
compensate 100,000 US dollars and stop the infringement and illegal
activities. It asked the court to prevent the defendant from doing the
following activities: creating and promoting fake accounts, sales of
likes and "false" fans on Facebook and Instagram; infringing
Facebook trademarks on its website; using Facebook branded domain
names.
     Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 75 of 143




Homepage of the indictment (Source: TechCrunch reported on March
2)

Homepage of the indictment (Source: TechCrunch reported on March
2)

According to Facebook’s indictment, the defendants’ four Chinese
companies are Jiuxiu Network (Shenzhen) Network Technology Co.,
Ltd., 9 Xiu feishu Science and Technology (9 Xiufei Book), and 9
Xiufei Book Technology (Jiu Xiu Fei Book), and Home Network
(Fujian) Technology Co. (Home Network), these four companies are
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 76 of 143




located in Shenzhen, Guangdong, Longyan, Fujian, and are the
providers of software and online advertising services.

The three defendants were Gao Wei and two other shareholders,
general     manager     and    executive      director    of      Jiu    Xiu
Network. According to public information, Jiuxiu Network was
registered on April 2017 with a registered capital of RMB 5 million
and is currently in the “survival” status.

Currently, the website operated by the defendant has been shown to
be inaccessible, but according to the historical snapshot of the
website, the defendant advertised itself as “the top agent of Facebook
in China” and “Facebook China regional strategic partner”, and said
that the account it sold “will never be banned ".

The illegal business sold by the defendant mainly includes the sale
of Facebook, Twitter, YouTube account, comments blasting, voting
and number of live broadcasts with a large fan base.

In addition, Facebook pointed out that it also found that the
defendant   has   similar   violations   on   Amazon,    Apple,     Google,
LinkedIn and Twitter.
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 77 of 143




You can see its business on the website of Jiu Xiu Feishu (Source:
Historical snapshot of Jiuxiu Feishu website)

As a multinational Internet giant, Facebook and Instagram are mainly
based on what regulations and laws to prosecute defendants?

According to Facebook's indictment, it accused the defendant of
selling false accounts (using false names or identities, engaging in
false activities), in violation of Facebook's Terms of Service (TOS)
and Instagram's Terms of Use (TOU).

The use of Facebook's trademark to register domain names and carry
out false account promotion violates the US federal trademark
Lanham Act and the Anti-Domain Anti-Consumer Protection Act
(ACPA).

According to Facebook, fake accounts can be used to send spam and
phishing campaigns, fake information campaigns, marketing scams,
advertising fraud, and other large-scale profitable fraud schemes. In
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 78 of 143




the indictment, it stated that between January and September 2018,
it had disabled more than 2.1 billion fake accounts with Instagram.

According     to    information     technology          company    news    platform
TechCrunch         reported    on   March     2,       for   Facebook,    trademark
infringement is not new. TechCrunch pointed out that this time the
defendant    should     have    carried     out    a    considerable     amount   of
infringement, which caused the anger of Facebook.

The problem of false account has become the "heart disease" of many
Internet social and shopping platforms, and the use of the law to
"counterfeit" by Internet companies has also occurred.

As early as 2015, Amazon, the online shopping platform, began to
take legal action against false accounts on its website for false
comments and false five-star praises, and sued the "Buy Amazon
Review" websites and individuals operating in the United States.

In the fight against counterfeit goods, in 2019, Amazon also launched
the “Project Zero”, which plans to authorize brands sold on its
platform to directly identify and eliminate counterfeits using
technologies such as product serial numbers (no brand authorization
required).

In addition, in January 2018, according to the New York Times, the
US company Devumi sold hundreds of millions of fake fans on
Twitter and other social media platforms. Before the business closed,
Devumi      had     200,000    customers,     including        reality    TV   stars,
professional athletes, comedians, models and more. Subsequently,
New York Attorney General Eric Schneiderman announced his
investigation.
     Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 79 of 143




In January 2019, the Attorney General of New York announced a
settlement with Devumi, whose actions were found to be illegal, and
Devumi’s boss also required New York State to pay a $50,000
investigation fee.

Despite the precedent of the above-mentioned judgments of false
praises and illegal selling of fans, according to the US technology
news media The Verge reported on March 2nd, the defendants in the
previous cases were all entities in the United States, and it may be
more difficult to sue overseas companies. But The Verge also pointed
out that regardless of the outcome, Facebook is working to convey
the idea through litigation that selling false accounts will cause legal
infringement.
        Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 80 of 143




△ Jiu Xiu Fei Book uses the name of the face name to register the
domain name (Source: Jiuxiu Feishu website history snapshot)

END

Responsible Editor | Zhang Hanyu

Operation Editor | Jia Zhenzhen

Layout Editor | Peng Ningnan
                                     Expand text
  Back to home pageView more>>
you may also like
Recommend for you
Canada is surprised by "Yin and Yang Day"




World Wide Web
Canada will not stop flying Boeing 737-8 models
Sohu
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 81 of 143




   Media Reporting 6
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 82 of 143




    SCREENSHOT OF WEBSITE
(ORIGINAL IN SIMPLIFIED CHINESE)
【一点资讯】Facebook决定起诉四家中国公司 www.yidianzixun.com                         Page 1 of 6
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 83 of 143



      首页     段子       汽车   娱乐   军事   体育   游戏   一点号    动漫      比赛   NBA                   一点号   登录




Facebook决定起诉四家中国公司
原创    世界说   2019.3.5
                                                     我要分享 




                                                                                     世界说
                                                                                世界说是财新的国际新闻项目，
                                                                                关注全球资讯，讲述全球故事，
                                                                                 和你一起积极生活在别处。



                                                                                     + 关注


                                                                          相关新闻

                                                                          扎克伯格终于拜师张小龙，4年前哈佛校
                                                                          友曾建议Facebook学习微信
                                                                          3天前

     出售虚假账户、点赞和增粉服务的行为在网络世界“司空见惯”，脸书这次决定不再容                               脸书疯传埃航坠毁最后时刻假视频，消费
忍，对四家中企和3名在中国境内活动的自然人提起了诉讼。                                               死者博关注被网友识破
                                                                          昨天
     3月1日，美国社交平台公司脸书（Facebook）宣布，其已向美国加利福尼亚北区联邦
地区法院提起诉讼，指控四家中国公司和三名在中国境内活动人士（下称被告方）在2017年                                曾投资马云，差点收购谷歌和脸书，从市
                                                                          值千亿沦落到46亿卖身
至2019年期间，通过运营六家网站，针对脸书及其旗下图片及视频分享社交软件Instagram
                                                                          3天前
进行了侵权、违法活动，包括非法推销虚假账户，销售点赞和增粉服务。
                                                                          亚马逊开店相比国内电商平台优势在哪
     根据诉讼书，脸书以侵权抢注域名的名义，要求被告赔偿10万美元并停止侵权行为。其                              里？新手如何做到月入5W
要求法院阻止被告方进行以下活动：在Facebook和Instagram上创建和推广虚假账户、销售                          3天前

点赞和“虚假”粉丝；在其网站上侵犯脸书商标；使用脸书品牌的域名。




http://www.yidianzixun.com/article/0LQZV9sA?s=&appid=oppobrowser                              3/12/2019
【一点资讯】Facebook决定起诉四家中国公司 www.yidianzixun.com                         Page 2 of 6
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 84 of 143



      首页    段子     汽车     娱乐    军事     体育     游戏    一点号      动漫       比赛   NBA         一点号   登录




                  起诉书首页（来源：TechCrunch 3月2日报道）


    根据脸书的起诉书，被告的四家中国公司分别为九秀网络（深圳）网络技术有限公司、9
Xiu feishu Science and Technology（九秀飞书）、9 Xiufei Book Technology（九秀飞
书）, 和Home Network (Fujian) Technology Co.（有家网络），这四家公司分别位于广东
深圳、福建龙岩，是软件和在线广告服务的提供商。


    被告的三人则为九秀网络的大股东、总经理和执行董事高伟和另外两人。公开资料显
示，九秀网络注册于2017年4月，注册资本500万人民币，目前为“存续”状态。


    当前，被告运营的网站已显示无法访问，但根据其网站历史快照，被告标榜自己
为“facebook中国区顶级代理商”、“facebook中国区域战略合作伙伴”，并称其出售的
账号“永不封号”。


    被告方出售的非法业务主要包括出售拥有大量粉丝基数的脸书、推特、油管
（youtube）账号，刷评论、投票和直播人数等。


    此外，脸书指出，其还发现被告方在亚马逊（Amazon）、苹果（Apple）、谷歌、领
英（LinkedIn）和推特也有类似违法行为。




              九秀飞书网站上可看到其业务（来源：九秀飞书网站历史快照）


    作为跨国的互联网巨头，脸书和Instagram主要是依据什么条例和法律起诉被告的呢？


    根据脸书的起诉书，其指控被告方销售虚假账户（分为使用虚假姓名或身份、从事虚假
活动两种），违反了Facebook的服务条款（TOS）和Instagram的使用条款（TOU）。


    而利用脸书的商标注册域名、并进行虚假账号推广，则违反了美国的联邦商标法兰哈姆
法（Lanham Act），和反网域霸占消费者保护法（ACPA）。


    脸书称，虚假帐户可用于发送垃圾邮件和钓鱼活动、虚假信息活动、营销骗局、广告欺
诈，以及其他大规模盈利的欺诈计划。其在起诉书中表示，在2018年1月至9月期间，其与
Instagram停用了超过21亿个虚假账户。

    据信息技术公司新闻平台TechCrunch         3月2日报道，对于脸书来说，商标侵权并不新
鲜。TechCrunch指出，本次被告方应该是进行了相当大规模的侵权行为，以致引起脸书的
愤怒。


    虚假账号问题已成为许多互联网社交、购物平台的“心病”，而互联网公司用利用法
律“打假”事件也早有发生。




http://www.yidianzixun.com/article/0LQZV9sA?s=&appid=oppobrowser                            3/12/2019
【一点资讯】Facebook决定起诉四家中国公司 www.yidianzixun.com                         Page 3 of 6
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 85 of 143


  早在2015年，线上购物平台亚马逊就开始针对虚假账号在其网站上虚假评论、作假五星
 首页 段子 汽车 娱乐 军事 体育 游戏 一点号 动漫
好评的行为采取法律行动，起诉了在美国境内运营的“买亚马逊评论”的网站及个人。
                                                           比赛   NBA         一点号   登录



  在打击假货方面，2019年，亚马逊还发起了“零计划（Project Zero）”，计划授权在
其平台上售卖的品牌，直接利用产品序列号等技术（无需平台授权），自主识别和清除假冒
商品。


  此外，2018年1月，据纽约时报报道，美国公司Devumi在推特和其他社交媒体平台
上，出售数亿虚假粉丝。在业务关闭前，Devumi拥有20万客户，包括真人秀明星、职业运
动员、喜剧演员、模特等。随后，纽约总检察长施奈德曼（Eric Schneiderman）宣布对其
展开调查。




  2019年1月，纽约总检察长宣布与Devumi达成和解，后者的行为被认定为非法，
Devumi老板还需纽约州上缴5万美元的调查费。

  虽有上述判决虚假卖赞、卖粉行为违法的先例，据美国科技新闻媒体The Verge 3月2日
报道，此前案件中的被告均为美国境内实体，想要起诉海外公司可能会更艰难。但The
Verge也指出，无论结果如何，脸书正致力于通过诉讼传达这样一个观念——出售虚假账户
将引起法律侵权问题。


  世界说


  谢雯雯


  责任编辑 | 张涵宇


  运营编辑 | 贾珍珍


  版面编辑 | 彭宁楠


  文章版权归原作者，谢绝商用


  如需转载请私信


  微博 @世界说globusnews

  了解全球局势，世界趣闻，微信关注一个就够了：世界说（ID：globusnews）


  本文为一点号作者原创，未经授权不得转载

                                            收藏   举报   投诉




http://www.yidianzixun.com/article/0LQZV9sA?s=&appid=oppobrowser                3/12/2019
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 86 of 143




SCREENSHOT OF TRANSLATION FROM
 SIMPLIFIED CHINESE INTO ENGLISH
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 87 of 143




http://www.yidianzixun.com/article/0LQZV9sA?s=&appid=oppobrowser



One-click login
Home paragraph car entertainment military
sports game no. Anime game NBA financial technology digital beauty health fashi
on funny radio travel

Facebook Decided To Sue Four
Chinese Companies
The original world says 2019.3.5
I want to share




    The sale of fake accounts, likes and fan-adding services is common in the
online world. Facebook decided this time to no longer tolerate this act and have
filed lawsuit against four Chinese companies and three natural persons operating
in China.
    On March 1st, Facebook, the US social platform company, announced that it
had filed a lawsuit in the US District Court for the Northern District of California,
accusing four Chinese companies and three activists in China (hereinafter referred
to as the defendant) in 2017. During the period from 2017 to 2019, through the
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 88 of 143




operation of six websites, infringement and illegal activities were carried out on
Facebook and its photo and video sharing social software Instagram, including
illegal sales of fake accounts, likes and fan adding services.
    According to the lawsuit, Facebook claimed the defendant to compensate
100,000 US dollars and stop the infringement and illegal activities. It asked the
court to prevent the defendant from doing the following activities: creating and
promoting fake accounts, sales of likes and "false" fans on Facebook and
Instagram; infringing Facebook trademarks on its website; using Facebook
branded domain names.




      Homepage of the indictment (Source: TechCrunch reported on March 2)

    Homepage of the indictment (Source: TechCrunch reported on March 2)
     Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 89 of 143




    According to Facebook’s indictment, the defendants’ four Chinese
companies are Jiuxiu Network (Shenzhen) Network Technology Co., Ltd., 9 Xiu
feishu Science and Technology (9 Xiufei Book), and 9 Xiufei Book Technology (Jiu
Xiu Fei Book), and Home Network (Fujian) Technology Co. (Home Network), these
four companies are located in Shenzhen, Guangdong, Longyan, Fujian, and are the
providers of software and online advertising services.
    The three defendants were Gao Wei and two other shareholders, general
manager and executive director of Jiu Xiu Network. According to public
information, Jiuxiu Network was registered on April 2017 with a registered capital
of RMB 5 million and is currently in the “survival” status.
    Currently, the website operated by the defendant has been shown to be
inaccessible, but according to the historical snapshot of the website, the defendant
advertised itself as “the top agent of Facebook in China” and “Facebook China
regional strategic partner”, and said that the account it sold “will never be
banned ".
    The illegal business sold by the defendant mainly includes the sale of
Facebook, Twitter, YouTube account, comments blasting, voting and number of
live broadcasts with a large fan base.
    In addition, Facebook pointed out that it also found that the defendant has
similar violations on Amazon, Apple, Google, LinkedIn and Twitter.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 90 of 143




    You can see its business on the website of Jiu Xiu Feishu (Source: Historical
snapshot of Jiuxiu Feishu website)

    As a multinational Internet giant, Facebook and Instagram are mainly based
on what regulations and laws to prosecute defendants?

    According to Facebook's indictment, it accused the defendant of selling false
accounts (using false names or identities, engaging in false activities), in violation
of Facebook's Terms of Service (TOS) and Instagram's Terms of Use (TOU).

    The use of Facebook's trademark to register domain names and carry out false
account promotion violates the US federal trademark Lanham Act and the Anti-
Domain Anti-Consumer Protection Act (ACPA).

    According to Facebook, fake accounts can be used to send spam and phishing
campaigns, fake information campaigns, marketing scams, advertising fraud, and
other large-scale profitable fraud schemes. In the indictment, it stated that
between January and September 2018, it had disabled more than 2.1 billion fake
accounts with Instagram.

    According to information technology company news platform TechCrunch
reported   on   March     2,   for   Facebook,   trademark    infringement    is   not
new. TechCrunch pointed out that this time the defendant should have carried out
a considerable amount of infringement, which caused the anger of Facebook.

    The problem of false account has become the "heart disease" of many Internet
social and shopping platforms, and the use of the law to "counterfeit" by Internet
companies has also occurred.

    As early as 2015, Amazon, the online shopping platform, began to take legal
action against false accounts on its website for false comments and false five-star
praises, and sued the "Buy Amazon Review" websites and individuals operating in
the United States.

    In the fight against counterfeit goods, in 2019, Amazon also launched the
“Project Zero”, which plans to authorize brands sold on its platform to directly
     Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 91 of 143




identify and eliminate counterfeits using technologies such as product serial
numbers (no brand authorization required).

    In addition, in January 2018, according to the New York Times, the US
company Devumi sold hundreds of millions of fake fans on Twitter and other social
media platforms. Before the business closed, Devumi had 200,000 customers,
including reality TV stars, professional athletes, comedians, models and
more. Subsequently, New York Attorney General Eric Schneiderman announced his
investigation.




    In January 2019, the Attorney General of New York announced a settlement
with Devumi, whose actions were found to be illegal, and Devumi’s boss also
required New York State to pay a $50,000 investigation fee.
    Despite the precedent of the above-mentioned judgments of false praises and
illegal selling of fans, according to the US technology news media The Verge
reported on March 2nd, the defendants in the previous cases were all entities in
the United States, and it may be more difficult to sue overseas companies. But The
Verge also pointed out that regardless of the outcome, Facebook is working to
     Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 92 of 143




convey the idea through litigation that selling false accounts will cause legal
infringement.
    The world says
    Xie Wenwen
    Responsible Editor | Zhang Hanyu
    Operation Editor | Jia Zhenzhen
    Layout Editor | Peng Ningnan
    Article copyright belongs to the original author, declined commercial
    If you need to reprint, please private letter
    Weibo @世界说 globusnews
    Understand the global situation, the world anecdote, WeChat pays attention
to one is enough: the world says (ID: globusnews)

    This article is original for the author of the number one, and may not be
reproduced without authorization.
                                                                 Collection Report Complaint




                                                      Publish
latest comment

                            Loading failed, please click retry




                                              The world says
   Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 93 of 143




The world is a new international news project, focusing on global information,
         telling global stories, and living actively with you elsewhere.

                                      +Follow
  Jinggong Net Security 11010502033561 Internet Drug Information Service Qualification

  Certificate Jingwangwen [2015]0377-157 Beijing ICP Certificate No. 140123

    Report Email: tousu@yidian-inc.com Company Name: Beijing Little Network

                                Technology Co., Ltd.
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 94 of 143




   Media Reporting 7
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 95 of 143




    SCREENSHOT OF WEBSITE
(ORIGINAL IN SIMPLIFIED CHINESE)
【一点资讯】吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                             Page 1 of 8
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 96 of 143




  吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公
  司
  2019.3.6 资本邦

  日前，美国社交平台公司脸书(Facebook)称，其已向美国加利福尼亚北区联邦地
  区法院提起诉讼，起诉了四家中国公司和三名在中国境内活动人士(下称“被告
  方”)。

• 被告：

  九秀网络(深圳)网络技术有限公司;

  9 Xiu feishu Science and Technology(九秀飞书);

  9 Xiufei Book Technology(九秀飞书);

  Home Network (Fujian) Technology Co.(有家网络);

  九秀网络的大股东、总经理和执行董事高伟及另外两个人。

  指控内容：

  被告方在2017年至2019年期间，通过运营六家网站，针对脸书及其旗下图片及视
  频分享社交软件Instagram进行了侵权、违法活动，包括非法推销虚假账户，销售
  点赞和增粉服务。

  1、以侵权抢注域名的名义，要求被告赔偿10万美元并停止侵权行为;

  2、要求法院阻止被告方进行以下活动：在Facebook和Instagram上创建和推广虚
  假账户、销售点赞和“虚假”粉丝、在其网站上侵犯脸书商标、使用脸书品牌的域
  名。

  公开资料显示，九秀网络注册于2017年4月，注册资本500万人民币，目前为“存
  续”状态。




http://www.yidianzixun.com/article/0LR3ZHjH/amp                         3/12/2019
【一点资讯】吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                             Page 2 of 8
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 97 of 143




  起诉书首页(图片来源：TechCrunch 3月2日报道)

  虚假账户、销售点赞和“虚假”粉丝等数据造假的现象，我们似乎早已见怪不怪。

  2018年11月3日，吴亦凡去美国发新专辑《Antares》，疑似粉丝刷榜事件。




http://www.yidianzixun.com/article/0LR3ZHjH/amp                         3/12/2019
【一点资讯】吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                             Page 3 of 8
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 98 of 143




  人家歪果仁根本没听过吴亦凡。

  还有被央视点名批评的蔡徐坤——




http://www.yidianzixun.com/article/0LR3ZHjH/amp                         3/12/2019
【一点资讯】吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                             Page 4 of 8
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 99 of 143




  该公益活动实际是CCTV6电影频道主办，成龙等百位电影人发起的公益活动。但
  是话题点进去全部都是蔡徐坤。




http://www.yidianzixun.com/article/0LR3ZHjH/amp                         3/12/2019
【一点资讯】吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                              Page 5 of 8
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 100 of 143


  真的展示了：始于造假归于造假！

  无论是视频网站刷点击量，还是社交媒体买粉丝、电商网站刷销量、直播和短视
  频平台刷赞数——对于这些互联网平台和平台玩家而言，数据就是金钱。

  而“人造数据”往往可以转化为更多的“真金白银”。

  对于初创互联网公司来说，投资人对公司业绩的重要判断依据就是平台的各类关
  键指标，如用户量、转化率、日活用户等。这些指标的高低直接影响到：一家公
  司能否获得投资人的认可和融资。

  当一切的根源落到利益二字，想要禁止就不是那么容易了。

  不单单是初创公司和脸书状告的那4家公司。2018年10月22日，公众号“小声比
  比”在《我承认，我们是有组织攻击马蜂窝的》一文中已经揭露了国内旅游行业知
  名企业“马蜂窝”数据造假现象。

  文章显示，马蜂窝有至少7454个抄袭账号，虽然这些账号在用户中占比并不多，
  但是它贡献了85%的点评!

  更有同一用户12次中奖的现象发生——




http://www.yidianzixun.com/article/0LR3ZHjH/amp                          3/12/2019
【一点资讯】吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                              Page 7 of 8
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 101 of 143


  （图片来源:“小声比比”公众号）

  就是这样的“马蜂窝”，此前已经拿到了十多亿美元的融资。

  尽管平台和法律严厉打击刷单增粉的行为，但是数据造假的问题依然屡禁不止。

  存在自有原因。数据造假的背后是一条由流量变现驱动起来的互联网灰色产业
  链，造假方、平台自身和平台上的入驻商家都是这条产业链上的一环。

  这条产业链上甚至已经诞生了专门的刷量公司，它们研发了专用的群控系统，可
  以通过一台电脑控制成千上万部手机下载、阅读文章、观看视频等刷量操作。

  据一份针对小红书刷量商家的调查显示，其刷量业务的销售毛利率可以达到70-
  80%，利润可谓非常可观。

  作者｜郑钰、梅茜 来源｜资本邦

  【本文为资本邦（ChinaIPO）综合报道；如需转载，请后台留言。】

  风险提示：资本邦呈现的所有信息仅作为投资参考，不构成投资建议。投资有风
  险，入市需谨慎！



  相关新闻



  百看不厌的投资箴言：成功的投资都是反人性的，看完胜读10年书！




  李笑来投资工业大麻，这位比特币前首富又来割韭菜了




  这家公司主管携款而逃投资人毁约，一半员工离职，如今被巨头收购




http://www.yidianzixun.com/article/0LR3ZHjH/amp                          3/12/2019
【一点资讯】吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司                              Page 8 of 8
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 102 of 143




  它年营收达170亿，获马云46亿投资，顺丰能否保住龙头地位？




  美国总统竞选人：除了亚马逊、谷歌和脸书 苹果也该被拆分




  外资买入最多的20家公司 | 3月11日投资笔记




  外媒：中德经济关系耐人寻味，中资在德国投资远远不如美国




  科创板火了！上万个投资者踊跃开户，这些蹭热点骗局要警惕！




  这家差点垮了的公司，通过转型，被65亿美金收购了！




http://www.yidianzixun.com/article/0LR3ZHjH/amp                          3/12/2019
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 103 of 143




SCREENSHOT OF TRANSLATION FROM
 SIMPLIFIED CHINESE INTO ENGLISH
          Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 104 of 143




    http://www.yidianzixun.com/article/0LR3ZHjH/amp
    Body{-webkit-animation:none;-moz-animation:none;-ms-
    animation:none;animation:none}
    Open now

    Wu Yifan, Cai Xukun Who Is Faking The Page
    View Counts? Facebook Sued Four Chinese
    Data Fraud Companies
    2019.3.6 Capital State

    A few days ago, Facebook , the US social platform company, said it had filed a lawsuit in the
    US Federal District Court for the Northern District of California , indicting four Chinese
    companies and three activists in China (hereinafter referred to as "the defendant").

•   defendant:

    Jiuxiu Network (Shenzhen) Network Technology Co., Ltd.;

    9 Xiu feishu Science and Technology (九秀飞书);

    9 Xiufei Book Technology (九秀飞书);

    Home Network (Fujian) Technology Co. (Home Network);

    Gao Wei, the major shareholder, general manager and executive director of Jiuxiu Network, and
    two others.

    Allegations:

    During the period from 2017 to 2019, the defendant conducted infringement and illegal activities
    against Facebook and its photo and video sharing social software Instagram through the
    operation of six websites, including illegal sales of fake accounts, product likes and fans adding
    services.

    1. In the name of the infringement cybersquatting domain name, the defendant is required to
    compensate 100,000 US dollars and stop the infringement;

    2. Require the court to prevent the defendant from doing the following activities: creating and
    promoting fake accounts, selling praises and "false" fans on Facebook and Instagram, infringing
    Facebook trademarks on their websites, and using Facebook brand names.

    According to public information, Jiuxiu Network was registered in April 2017 with a registered
    capital of RMB 5 million and is currently in the “survival” status.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 105 of 143




The home page of the indictment (Source: TechCrunch reported on March 2)

False accounts, product likes, and "false" fans and other data fraud phenomenon, we are not
surprised by this type of news.

On November 3, 2018, Wu Yifan went to the United States to release a new album " Antares ",
which was suspected of fans faking.
     Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 106 of 143




People have never heard of Wu Yifan .

There is also Cai Xukun who was criticized by CCTV .
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 107 of 143




The charity event was actually a charity event sponsored by CCTV6 film channel and sponsored
by hundreds of filmmakers such as Jackie Chan. But the topic points are all about Cai Xukun .

This truly shows: starting from fraud and returning to fraud!
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 108 of 143




Whether it’s a video site’s clicks, social media fans purchasing, e-commerce sites, sales, live
broadcasts, and short video platforms, the data is money for these Internet platforms and
platform players.

As "artificial data" can often be converted into more "real money."

For start-up Internet companies, the important judgment of investors on the company's
performance is based on various key indicators of the platform, such as user volume, conversion
rate, and daily users. The level of these indicators directly affects whether a company can obtain
investor recognition and financing .

When the root of everything falls into the word of interest, it is not so easy to want to ban.

Not only the four companies that Facebook sued, on October 22, 2018, the public number "Xiao
Sheng Bi Bi" in the article "I admit that we are organized to attack the hornet’s nest " has
revealed the phenomenon of "hornet’s nest” data fraud in the domestic tourism industry.

The article shows that beehive has at least 7454 plagiarized accounts, although these accounts do
not account for a large proportion of users, but it contributed 85% of the comments!

There is also phenomenon of 1 user win prize 12 times -
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 109 of 143
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 110 of 143




(Source: "Xiao Sheng Bi Bi" public account)

It is "hornet’s nest " like this, which has already received more than one billion dollars
in financing .

Although there are platforms and laws severely cracked down on the fans adding phenomenon,
the problem of data fraud has still been unstoppable.

There are reasons for this phenomenon. Behind the data fraud is a gray area industrial chain
driven by traffic realization. The fraud parties, the platform itself and the settled merchants on
the platform are all part of this industry chain.

In this industry chain, special view count fraud companies have been born. They have developed
a dedicated group control system that can control thousands of mobile phones to download, read
articles, watch videos and other fraud operations through just one computer .

According to a survey of small red book merchants, the gross profit margin of its view count
fraud business can reach 70-80%, and the profit is very impressive.

Author|Zheng Wei, Mei Xi Source|Capital State

[This article is a comprehensive report of China IPO; if you need to reprint, please send a
private. 】

Risk Warning: All information presented by Capital State is for investment reference only and
does not constitute investment advice. Investment is risky and you need to be cautious when
entering the market!

related news
US government temporarily shut down, 3D printer Stratasys sales suffered
Li Xiaolai invested in industrial marijuana, and the richest man in front of Bitcoin came to
cut the leek.
Foreign media: Sino-German economic relations are intriguing. Chinese investment in
Germany is far less than that in the United States.
Is Facebook aligning with WeChat?
Hundreds of investment rumors: Successful investments are anti-human, after reading
the book for 10 years!
US presidential candidate: In addition to Amazon, Google and Facebook, Apple should
also be split
From what happened to the five-person team to the current Internet giant, what has
Tencent experienced?
It has an annual revenue of 17 billion, and has received 4.6 billion investment from Ma
Yun. Can SF maintain its leading position?
This almost smashed company was acquired by the transformation of 6.5 billion US
dollars!
     Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 111 of 143




The head of the company took the money and fled the investor to break the contract.
Half of the employees left the company and are now acquired by the giant.
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 112 of 143




   Media Reporting 8
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 113 of 143




    SCREENSHOT OF WEBSITE
(ORIGINAL IN SIMPLIFIED CHINESE)
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_手机网易网                             Page 1 of 13
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 114 of 143




                      军事频道                                     5559跟贴




       吴亦凡、蔡徐坤流量谁在刷？
       Facebook起诉了4家中国数据造
       假公司
       2019-03-07 10:36               金融投资报




                日前，美国社交平台公司脸书(Facebo
       ok)称，其已向美国加利福尼亚北区联邦地
       区法院提起诉讼，起诉了四家中国公司和三
       名在中国境内活动人士(下称“被告方”)。


http://3g.163.com/war/article_cambrian/E9LKI09I0530S72V.html             3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_手机网易网                             Page 2 of 13
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 115 of 143



                被告：
                      军事频道                                     5559跟贴


                九秀网络(深圳)网络技术有限公司;


          9 Xiu feishu Science and Technolog
       y(九秀飞书);


                9 Xiufei Book Technology(九秀飞书);


           Home Network (Fujian) Technology
       Co.(有家网络);


         九秀网络的大股东、总经理和执行董事
       高伟及另外两个人。


                指控内容：


         被告方在2017年至2019年期间，通过
       运营六家网站，针对脸书及其旗下图片及视
       频分享社交软件Instagram进行了侵权、违

http://3g.163.com/war/article_cambrian/E9LKI09I0530S72V.html             3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_手机网易网                             Page 3 of 13
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 116 of 143



       法活动，包括非法推销虚假账户，销售点赞
           军事频道      5559跟贴
       和增粉服务。


         1、以侵权抢注域名的名义，要求被告
       赔偿10万美元并停止侵权行为;


                2、要求法院阻止被告方进行以下活
       动：在Facebook和Instagram上创建和推
       广虚假账户、销售点赞和“虚假”粉丝、在
       其网站上侵犯脸书商标、使用脸书品牌的域
       名。公开资料显示，九秀网络注册于2017
       年4月，注册资本500万人民币，目前
       为“存续”状态。




http://3g.163.com/war/article_cambrian/E9LKI09I0530S72V.html             3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_手机网易网                             Page 4 of 13
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 117 of 143




                      军事频道                                     5559跟贴




         起诉书首页(图片来源：TechCrunch 3
       月2日报道)


                虚假账户、销售点赞和“虚假”粉丝等
       数据造假的现象，我们似乎早已见怪不怪。


         2018年11月3日，吴亦凡去美国发新专
       辑《Antares》，疑似粉丝刷榜事件。


                人家歪果仁根本没听过吴亦凡。


                还有被央视点名批评的蔡徐坤——



http://3g.163.com/war/article_cambrian/E9LKI09I0530S72V.html             3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_手机网易网                             Page 5 of 13
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 118 of 143




                      军事频道                                     5559跟贴




                (图片来源：央视新闻截图)


         随后，微博上竟出现蔡徐坤公益洗白现
       象——




http://3g.163.com/war/article_cambrian/E9LKI09I0530S72V.html             3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_手机网易网                             Page 6 of 13
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 119 of 143




                      军事频道                                     5559跟贴


                (图片来源:微博截图)


         该公益活动实际是CCTV6电影频道主
       办，成龙等百位电影人发起的公益活动。但
       是话题点进去全部都是蔡徐坤。


                真的展示了：始于造假归于造假!


         无论是视频网站刷点击量，还是社交媒
       体买粉丝、电商网站刷销量、直播和短视频
       平台刷赞数——对于这些互联网平台和平台
       玩家而言，数据就是金钱。


         有店家表示，“只要你想要上这个榜，
       我就能给你做上去。”




http://3g.163.com/war/article_cambrian/E9LKI09I0530S72V.html             3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_手机网易网                             Page 7 of 13
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 120 of 143



         相关数据显示，抖音热搜榜，前5名3.5
           军事频道        5559跟贴
       万，前10名3万，前20名2万，前30名1
       万，按在榜期间的最高排名收费。


                粉丝方面，则与微博类似，粉丝40元1
       000，分享5元1000，评论5元100，赞20
       元1000，播放量2元1万。”


         而对于QQ音乐流行指数，虾米音乐的
       新歌榜等所有榜单均是按名次明码标价：


                具体来看，QQ音乐流行指数1-5，128
       00元；虾米音乐新歌榜前一百，6000元；
       虾米音


         乐热歌榜前一百，8000元；虾米音乐
       分享榜前十，4000元；抖音飙升榜前二
       十，28000元；抖音热歌榜前十，55000
       元。



http://3g.163.com/war/article_cambrian/E9LKI09I0530S72V.html             3/12/2019
吴亦凡、蔡徐坤流量谁在刷？Facebook起诉了4家中国数据造假公司_手机网易网                             Page 8 of 13
    Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 121 of 143



         可以说，只要愿意砸钱，就可以“人造
           军事频道      5559跟贴
       数据”。


                （综合资本邦等。）


                特别声明：本文为网易自媒体平台“网
       易号”作者上传并发布，仅代表该作者观
       点。网易仅提供信息发布平台。

              网易新闻                                                   查看
              网易新闻 | 各有态度°




       热门跟贴                                                     发贴     



       [网易内蒙古自治区手机网友]                                          1907 顶

       谁不给我点赞，以后打球就像蔡徐坤😲


       我的网名和JJ一样长[网易广…                                          877 顶

       这个逼是谁我都不知道，吴亦凡倒是知道点，炮
       王嘛


http://3g.163.com/war/article_cambrian/E9LKI09I0530S72V.html              3/12/2019
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 122 of 143




SCREENSHOT OF TRANSLATION FROM
 SIMPLIFIED CHINESE INTO ENGLISH
          Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 123 of 143




    http://www.yidianzixun.com/article/0LR3ZHjH/amp

    Wu Yifan, Cai Xukun Who Is Faking The Page
    View Counts? Facebook Sued Four Chinese
    Data Fraud Companies
    2019.3.6 Capital State

    A few days ago, Facebook , the US social platform company, said it had filed a lawsuit in the
    US Federal District Court for the Northern District of California , indicting four Chinese
    companies and three activists in China (hereinafter referred to as "the defendant").

•   defendant:

    Jiuxiu Network (Shenzhen) Network Technology Co., Ltd.;

    9 Xiu feishu Science and Technology (九秀飞书);

    9 Xiufei Book Technology (九秀飞书);

    Home Network (Fujian) Technology Co. (Home Network);

    Gao Wei, the major shareholder, general manager and executive director of Jiuxiu Network, and
    two others.

    Allegations:

    During the period from 2017 to 2019, the defendant conducted infringement and illegal activities
    against Facebook and its photo and video sharing social software Instagram through the
    operation of six websites, including illegal sales of fake accounts, product likes and fans adding
    services.

    1. In the name of the infringement cybersquatting domain name, the defendant is required to
    compensate 100,000 US dollars and stop the infringement;

    2. Require the court to prevent the defendant from doing the following activities: creating and
    promoting fake accounts, selling praises and "false" fans on Facebook and Instagram, infringing
    Facebook trademarks on their websites, and using Facebook brand names.

    According to public information, Jiuxiu Network was registered in April 2017 with a registered
    capital of RMB 5 million and is currently in the “survival” status.

    The home page of the indictment (Source: TechCrunch reported on March 2)
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 124 of 143




False accounts, product likes, and "false" fans and other data fraud phenomenon, we are not
surprised by this type of news.

On November 3, 2018, Wu Yifan went to the United States to release a new album " Antares ",
which was suspected of fans faking.

People have never heard of Wu Yifan .

There is also Cai Xukun who was criticized by CCTV .

The charity event was actually a charity event sponsored by CCTV6 film channel and sponsored
by hundreds of filmmakers such as Jackie Chan. But the topic points are all about Cai Xukun .

This truly shows: starting from fraud and returning to fraud!

Whether it’s a video site’s clicks, social media fans purchasing, e-commerce sites, sales, live
broadcasts, and short video platforms, the data is money for these Internet platforms and
platform players. Data is money. One store owner said, "As long as you want to get good
ratings, I can do it for you."

Related data show that on DouYin app ranking chart, the top 5 rankings cost 35,000 yuan, the
top 10 cost 30,000 yuan, the top 20 ranking cost 20,000 yuan, the top 30 ranking cost 10,000
yuan, depending on the highest ranking during the time of charge. Fans wise, is similar to
Weibo, 1000 fans is 40 yuan, 1000 shares 5 yuan, 100 comments 100 yuan, 1000 likes 20 yuan,
10,000 views 2 yuan.

And for the QQ Music ranking, Shrimp music's new song ranking list and other lists are ranked
according to below

Specifically, QQ music ranking top 1-5, 12800 yuan; Shrimp Music new song list top 100, 6000
yuan; Shrimp Music hot song list 100, 8000 yuan, Shrimp Music sharing list of top 10, 4000
yuan, DouYin ranking list of top 20, 28000 yuan, DouYin ranking list Top 10, 55000 yuan.

It can be said that as long as you are willing to throw money, you can fake data.
(Integrated Capital State etc.）
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 125 of 143




                  Exhibit 3
           Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 126 of 143


Lauridsen, Steven E.

From:                      Simple <geeai@qq.com>
Sent:                      Wednesday, May 29, 2019 2:57 AM
To:                        Steele, David J.
Subject:                   9 Xiu Network Technology (Shenzhen) Co., Ltd.



Hello David :

This is 9 Xiu Network Technology (Shenzhen) Co., Ltd. According to your statement,9 XIU
infringed on some of the rights and interests of Facebook and Instagram. After our
investigation, The registration of domain names and the operation of websites are illegal
operations by Ms. Liu Zhaochun who embezzled 9 Xiu company information. It has nothing to
do with 9 Xiu Company and Mr. Gao Wei. The registration information of the domain name
and the bank account of the website collection are owned by Liu Zhaochun and his husband.

9xiu Network Technology (Shenzhen) Co., Ltd. and Mr. Gao Wei are both victims. We will
also initiate legal proceedings against Ms. Liu Zhaochun in China to safeguard the legitimate
rights and interests of companies and legal persons. Hope to get your evidence and help.

Best,

Daniel




                                                    1
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 127 of 143




                  Exhibit 4
               Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 128 of 143


Lauridsen, Steven E.

From:                        Chen, Ying
Sent:                        Wednesday, August 21, 2019 3:38 PM
To:                          geeai@qq.com; xubin878@foxmail.com
Cc:                          Steele, David J.; Lauridsen, Steven E.
Subject:                     Facebook v. 九秀网络科技（深圳）有限公司 (TE No. 015949-005)
Attachments:                 2019-08-21 - AO_398 - 9 XIU FEISHU SCIENCE AND TECHNOLOGY COMPANY LTD (ZH-
                             CN).pdf; 2019-08-21 - AO_398 - 9 XIU FEISHU SCIENCE AND TECHNOLOGY COMPANY
                             LTD.PDF; 2019-08-21 - AO_398 - 9 XIU NETWORK (SHENZHEN) TECHNOLOGY CO. (ZH-
                             CN).pdf; 2019-08-21 - AO_398 - 9 XIU NETWORK (SHENZHEN) TECHNOLOGY CO..pdf;
                             2019-08-21 - AO_398 - 9 XIUFEI BOOK TECHNOLOGY CO., LTD (ZH-CN).pdf;
                             2019-08-21 - AO_398 - 9 XIUFEI BOOK TECHNOLOGY CO., LTD.pdf; 2019-08-21 - AO_
                             398 - HOME NETWORK (FUJIAN) TECHNOLOGY CO., LTD (ZH-CN).pdf; 2019-08-21 -
                             AO_398 - HOME NETWORK (FUJIAN) TECHNOLOGY CO., LTD.pdf; 2019-08-21 - AO_
                             398 - WEI GAO aka GAO WEI (ZH-CN).pdf; 2019-08-21 - AO_398 - WEI GAO aka GAO
                             WEI.pdf; 2019-08-21 - AO_398 - ZHAOCHUN LIU aka LIU ZHAOCHUNI (ZH-CN).pdf;
                             2019-08-21 - AO_398 - ZHAOCHUN LIU aka LIU ZHAOCHUNI.pdf; 2019-08-21 - AO_
                             398 - ZHAOPING LIU aka LIU ZHAOPING (ZH-CN).pdf; 2019-08-21 - AO_398 -
                             ZHAOPING LIU aka LIU ZHAOPING.pdf; 2019-08-21 - AO_399 - 9 XIU FEISHU SCIENCE
                             AND TECHNOLOGY COMPANY LTD (ZH_CN).pdf; 2019-08-21 - AO_399 - 9 XIU FEISHU
                             SCIENCE AND TECHNOLOGY COMPANY LTD.pdf; 2019-08-21 - AO_399 - 9 XIU
                             NETWORK (SHENZHEN) TECHNOLOGY CO. (ZH-CN).pdf; 2019-08-21 - AO_399 - 9 XIU
                             NETWORK (SHENZHEN) TECHNOLOGY CO..pdf; 2019-08-21 - AO_399 - 9 XIUFEI BOOK
                             TECHNOLOGY CO., LTD (ZH-CN).pdf; 2019-08-21 - AO_399 - 9 XIUFEI BOOK
                             TECHNOLOGY CO., LTD.pdf; 2019-08-21 - AO_399 - HOME NETWORK (FUJIAN)
                             TECHNOLOGY CO., LTD (ZH-CN).pdf; 2019-08-21 - AO_399 - HOME NETWORK (FUJIAN)
                             TECHNOLOGY CO., LTD.pdf; 2019-08-21 - AO_399 - WEI GAO aka GAO WEI (ZH-
                             CN).pdf; 2019-08-21 - AO_399 - WEI GAO aka GAO WEI.pdf; 2019-08-21 - AO_399 -
                             ZHAOCHUN LIU aka LIU ZHAOCHUNI (ZH-CN).pdf; 2019-08-21 - AO_399 - ZHAOCHUN
                             LIU aka LIU ZHAOCHUNI.pdf; 2019-08-21 - AO_399 - ZHAOPING LIU aka LIU
                             ZHAOPING (ZH-CN).pdf; 2019-08-21 - AO_399 - ZHAOPING LIU aka LIU ZHAOPING.pdf



尊敬的先生/女士：

    我是陈莹，是美国Tucker Ellis律师事务所的知识产权专员。我讲中文，我将协助David Steele律师与你们沟通联
络。Tucker Ellis律师事务所在本案件中代理Facebook, Inc.和Instagram, LLC (统称 “Facebook”)。

    Facebook已经对您和您的公司提起了民事诉讼，该诉讼已提交美国加利福尼亚州北区地方法院待审。根据国际
“海牙公约”，该诉讼相关文书将通过中国司法部和法院向您送达。为加快案件处理，本邮件附有给每一位被告的放弃
传票送达书，请让您代理或代表的每一位被告在该文件（中英文双份）上签字，并寄回给我们。签署放弃传票送达书
意味着被告已收到该诉讼的相关文件，并确认其送达。据我了解，您之前已经通过邮件收到了起诉状和放弃传票送达
书，如果您另有需要，请告知我们， 我们会安排再次寄送。签署该放弃书不是必须的，但如果不签署，通过海牙公约
的送达程序产生的费用将由你方承担。

    首先我们想通知您，法院已经安排了案件管理会议。原被告双方和法官会在案件管理会议上一起讨论案件如何进
展，并确定包括庭审日期在内的相关日期。我们的案件管理会议最初安排在2019年6月5日，但是由于我们当时未能与



                                                   1
               Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 129 of 143

您取得联系，我们向法院申请，将会议改期至2019年9月16日。9月16日的案件管理会议将在奥克兰联邦法院2楼6号审
判室举行。

     Steele律师在之前的信件中已经提到过，根据法院要求，我们需要在案件管理会议之前与您或者您的律师就一些
问题进行商讨，该商讨需要在2019年8月26日前进行。如果您愿意签署放弃传票送达书，那请提供几个你们方便商讨
的时间。如果您不愿意放弃传票送达书或者无法进行商讨，那请告知你方是否同意将案件管理会议从2019年9月16日
延期至2019年12月16日，这样有更多时间来完成海牙公约下的送达程序，然后我们将向法院提出延期申请。

     但是在案件管理会议前， 我们希望可以和您私下沟通一下案件情况、你方意见、案件进展计划、以及可能的解决
方案。我们希望可以在本周或者下周初，通过电话或者视频会议与您或者您的律师取得联系，我们将提供中英文翻
译。请提供你方方便的时长一小时的三个时间段（日期加时间）。

     最后，您在之前的邮件中提到您公司和刘招春之间的争议，我们也很愿意了解这个情况，任何相关信息都有可能
帮助我们决定如果推进该案件，帮助我们找到对我们双方都有利的解决方案。

     谢谢你的留意与合作。

此致，

陈莹


Ying Chen | Intellectual Property Specialist | Tucker Ellis LLP
950 Main Avenue, Suite 1100 | Cleveland, OH 44113
Direct: 216-696-3371| Fax: 216-592-5009
ying.chen@tuckerellis.com
tuckerellis.com

This e-mail is sent by the law firm of Tucker Ellis LLP and may contain information that is privileged or confidential. If
you are not the intended recipient, please delete the e-mail and notify us immediately by return email.




                                                              2
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 130 of 143




                  Exhibit 5
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 131 of 143



Dear Sirs or Madams,

My name is Ying Chen. I am an Intellectual Property Specialist at Tucker Ellis LLP, an American law firm. I
am a native Chinese speaker, and I will be assisting Attorney David Steele with this matter, facilitating
communication in both English and Chinese. Tucker Ellis LLP represents Facebook, Inc. and Instagram,
LLC (collectively, “Facebook”).

Facebook has filed a civil lawsuit against you and your company. The lawsuit is pending in the United
States District Court for the Northern District of California. You will be formally served with the lawsuit
through the Central Authority for China in accordance with an international treaty called the Hague
Convention. To expedite resolution to this matter, I am attaching to this email a Waiver of the Service of
Summons form for each Defendant. Please have each Defendant whom you represent or on whose
behalf you are writing sign this form (both the English and Chinese version) and return it to us. By
signing, each of you will be confirming that you have received the documents filed in this case and have
accepted service of the lawsuit. It is my understanding you previously received this form and the
complaint by email. If you need another copy, let me know, and I will send one to you. Signing this form
is not mandatory. But if you do not sign it, we will later seek our costs from you for having to formally
serve you under the Hague Convention.

Before we discuss your emails, we need to discuss the fact there is a Case Management Conference
scheduled by the court. At the Case Management Conference, all parties and the judge meet to discuss
how the case should progress and to schedule dates for aspect of the case, including the trial date. The
Case Management Conference was first scheduled on June 5, 2019. But because we had not been able
to reach you before that date, the court granted our request to move the conference to September 16,
2019. The September 16, 2019 Case Management Conference will be held in Oakland federal court,
Courtroom 6, 2nd Floor.

As Mr. Steele explained in his last letter, we are required by court order to discuss with you or your
attorney a number of topics in advance of the Case Management Conference. The current deadline to
have this discussion is August 26, 2019. If you will sign the waiver form, please let me know some dates
before then when you are available to discuss these topics. If you will not sign the waiver form or are
unable to discuss these topics at this time, please let me know if you would agree to move the Case
Management Conference from September 16, 2019 to December 16, 2019. This will allow additional
time for you to be served under the Hague Convention. We will then ask the court to move the Case
Management Conference to that date.

But before the conference takes place we would also like to discuss, confidentially, what happened,
what you stated occurred in your emails, how we plan to proceed, and possible resolution of the case.
We are hoping to have a phone call or a video meeting with you or your attorney later this week, or
early next week. I will be able to provide translation during the conversation. Please provide us with
three different one-hour timeslots (days and times) that will work for you.

Finally, you also stated in your previous email that there have been disputes between Zhaochun Liu and
your company on this matter. We are curious to know about this. Any information you are able to
provide will be helpful to determine how to proceed and whether we can reach a resolution that aligns
with the interest of both Facebook and your company.
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 132 of 143



Thank you for your attention, and we appreciate your cooperation.

Regards,
Ying Chen
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 133 of 143




                  Exhibit 6
             Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 134 of 143


Lauridsen, Steven E.

From:                         Chen, Ying
Sent:                         Friday, November 22, 2019 7:12 PM
To:                           geeai@qq.com; xubin878@foxmail.com
Cc:                           Steele, David J.; Lauridsen, Steven E.
Subject:                      Facebook v. 九秀网络科技（深圳）有限公司 (TE No. 015949-005)



尊敬的先生/女士：


我代表David Steele律师和Steven Lauridsen律师，与您进行关于您与Facebook, Inc.和Instagram, LLC的诉讼纠纷相关
事宜的商讨。


首先，我们再次向您询问，您是否愿意签署送达豁免表，并将其发还我们。我在上一封邮件中已以附件形式将该表格
发给您，但如果您还需要一份， 请与我联系。


我们希望您知道，签署送达豁免表意味着确认收到诉讼相关文件，并确认其送达。但如果您不愿意签署送达豁免表，
我们将根据国际海牙公约第15条采取缺席判决。根据海牙公约，在原告已经向中国司法部提出送达请求的情况下，如
果超过六个月没有得到送达确认，则原告有权采取缺席判决。当我们准备提出该动议时，我们将向您另发通知。


其次，由于我们之前没有能够按约进行会面商谈，法院批准了我们的申请，并将案件管理会议延期至2019年12月17
日。在案件管理会议前， 你我双方需要在2019年11月26日之前就案件的一些问题进行讨论，讨论内容可参考之前邮
件。请告知我们您是否愿意在2019年11月26日之前与我们进行电话或视频会议。


最后，如果您不愿意出席案件管理会议之前的会面和商谈，我们将向法院申请继续延期案件管理会议，这样我们将有
时间在会议前提出缺席判决动议并完成庭审。如果您不愿意出席会议前的会面和商谈，您是否同意案件管理会议继续
延期约90天？


谢谢您的留意与合作。


此致，


陈莹
知识产权专员
Tucker Ellis律师事务所

Ying Chen | Intellectual Property Specialist | Tucker Ellis LLP
950 Main Avenue, Suite 1100 | Cleveland, OH 44113
Direct: 216-696-3371| Fax: 216-592-5009
ying.chen@tuckerellis.com
tuckerellis.com



                                                     1
               Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 135 of 143
This e-mail is sent by the law firm of Tucker Ellis LLP and may contain information that is privileged or confidential. If
you are not the intended recipient, please delete the e-mail and notify us immediately by return email.




                                                              2
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 136 of 143




                  Exhibit 7
      Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 137 of 143




Dear Sirs and Madams,

I am writing on behalf of Attorney David Steele and Attorney Steven Lauridsen to discuss some
issues relating to the lawsuit between you and Facebook, Inc. and Instagram, LLC.

First, we are asking again if you will sign the Waiver of the Service of Summons forms and
return them to us. The forms were attached to our last email, but if you need additional copies,
please let me know.

We wanted you to know that by signing the forms, you will be confirming that you have
received the documents filed in this lawsuit and accepted service of this lawsuit. If, however,
you refuse to the sign these forms, we will be moving to default judgement pursuant to Article
15 of the Hague Service Convention, which authorizes us to move for default judgement if we
have submitted a request to the Chinese Central Authority and have not received confirmation
of service after six months. We will provide additional notice when we prepare to file that
motion.

Second, as we were not able to previously meet and confer as requested, the Court granted our
prior motion to continue the Case Management Conference to December 17, 2019. Before the
Case Management Conference, we need to discuss with you a number of topics raised in my
prior emails no later than November 26th, 2019. Please let us know if you are willing to have a
phone call or video meeting with us before November 26th, 2019.

Finally, we wanted you to know that if you are unwilling to have the pre‐conference meeting
and discussion, we intend to file a motion requesting that the Court further postpone the
conference to allow us time to file our motion for default judgement and have it heard before
the conference takes place. If you are unwilling to have the pre‐conference discussions, will you
agree to continue the Case Management Conference by about ninety days?

Thank you for your attention, and we appreciate your cooperation.

Regards,

Ying Chen
Intellectual Property Specialist
Tucker Ells LLP
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 138 of 143




                  Exhibit 8
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 139 of 143
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 140 of 143
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 141 of 143
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 142 of 143
Case 4:19-cv-01167-JST Document 30-2 Filed 03/10/20 Page 143 of 143
